


Exhibit 10.43

 

EXECUTION COPY

 

 

CHESAPEAKE FUNDING LLC,
as Issuer

 

and

 

JPMORGAN CHASE BANK,
as Indenture Trustee

 

 

SERIES 2003-2 INDENTURE SUPPLEMENT

 

dated as of November 19, 2003

 

to

 

BASE INDENTURE

 

dated as of June 30, 1999

 

 

$500,000,000
of
Floating Rate Callable Asset-Backed Investor Notes

 

--------------------------------------------------------------------------------


 

Table of Contents

 

PRELIMINARY STATEMENT

 

 

 

 

 

DESIGNATION

 

 

 

 

 

ARTICLE I DEFINITIONS

 

 

 

 

 

ARTICLE II ARTICLE 5 OF THE BASE INDENTURE

 

 

 

 

 

Section 5A.1

Establishment of Series 2003-2 Subaccounts.

 

 

 

 

 

 

Section 5A.2

Allocations with Respect to the Series 2003-2 Investor Notes.

 

 

 

 

 

 

Section 5A.3

Determination of Interest.

 

 

 

 

 

 

Section 5A.4

Monthly Application of Collections.

 

 

 

 

 

 

Section 5A.5

Payment of Monthly Interest Payment.

 

 

 

 

 

 

Section 5A.6

Payment of Principal.

 

 

 

 

 

 

Section 5A.7

The Administrator’s Failure to Instruct the Indenture Trustee to Make a Deposit
or Payment.

 

 

 

 

 

 

Section 5A.8

Series 2003-2 Reserve Account.

 

 

 

 

 

 

Section 5A.9

Series 2003-2 Yield Supplement Account.

 

 

 

 

 

 

Section 5A.10

Series 2003-2 Distribution Account.

 

 

 

 

 

 

Section 5A.11

Lease Rate Caps.

 

 

 

 

 

ARTICLE III AMORTIZATION EVENTS

 

 

 

 

 

ARTICLE IV OPTIONAL PREPAYMENT

 

 

 

 

 

ARTICLE V SERVICING AND ADMINISTRATOR FEES

 

 

 

 

 

 

Section 5.1

Servicing Fees

 

 

 

 

 

 

Section 5.2

Administrator Fee

 

 

 

 

 

ARTICLE VI FORM OF SERIES 2003-2 NOTES

 

 

 

 

 

 

Section 6.1

Initial Issuance of Series 2003-2 Investor Notes.

 

 

 

 

 

 

Section 6.2

Global Notes.

 

 

i

--------------------------------------------------------------------------------


 

 

Section 6.3

Definitive  Notes.

 

 

 

 

 

ARTICLE VII INFORMATION

 

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

 

 

 

 

 

Section 8.1

Ratification of Indenture

 

 

 

 

 

 

Section 8.2

Obligations Unaffected

 

 

 

 

 

 

Section 8.3

Governing Law

 

 

 

 

 

 

Section 8.4

Further Assurances

 

 

 

 

 

 

Section 8.5

Exhibits

 

 

 

 

 

 

Section 8.6

No Waiver; Cumulative Remedies

 

 

 

 

 

 

Section 8.7

Amendments

 

 

 

 

 

 

Section 8.8

Severability

 

 

 

 

 

 

Section 8.9

Counterparts

 

 

 

 

 

 

Section 8.10

No Bankruptcy Petition

 

 

 

 

 

 

Section 8.11

SUBIs

 

 

 

 

 

 

Section 8.12

Notice to Rating Agencies

 

 

 

 

 

 

Section 8.13

Conflict of Instructions

 

 

EXHIBITS

 

Exhibit A-1:

Form of Class A-1 Note

Exhibit A-2:

Form of Class A-2 Note

Exhibit B:

Form of Monthly Settlement Statement

Exhibit C:

Form of Series 2003-2 Lease Rate Cap

 

ii

--------------------------------------------------------------------------------


 

SERIES 2003-2 SUPPLEMENT, dated as of November 19, 2003 (as amended,
supplemented, restated or otherwise modified from time to time, this “Indenture
Supplement”) between CHESAPEAKE FUNDING LLC (formerly known as Greyhound Funding
LLC), a special purpose limited liability company established under the laws of
Delaware (the “Issuer”), and JPMORGAN CHASE BANK (formerly known as The Chase
Manhattan Bank) (“JPMorgan Chase”), a New York banking corporation, in its
capacity as Indenture Trustee (together with its successors in trust thereunder
as provided in the Base Indenture referred to below, the “Indenture Trustee”),
to the Base Indenture, dated as of June 30, 1999, between the Issuer and the
Indenture Trustee (as amended, modified, restated or supplemented from time to
time, exclusive of Indenture Supplements creating new Series of Investor Notes,
the “Base Indenture”).

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that the Issuer and the Indenture Trustee may at any time and from time
to time enter into a Indenture Supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Investor Notes.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

DESIGNATION

 

There is hereby created a Series of Investor Notes to be issued pursuant to the
Base Indenture and this Indenture Supplement and such Series of Investor Notes
shall be designated generally as Series 2003-2 Floating Rate Callable Asset
Backed Investor Notes.

 

The Series 2003-2 Investor Notes shall be issued in two classes:  one of which
shall be designated as Series 2003-2 Floating Rate Callable Asset Backed
Investor Notes, Class A-1, and referred to herein as the Class A-1 Investor
Notes and the other of which shall be designated as the Series 2003-2 Floating
Rate Callable Asset Backed Investor Notes, Class A-2, and referred to herein as
the Class A-2 Investor Notes.  The Class A-1 Investor Notes and the Class A-2
Investor Notes are referred to herein collectively as the “Series 2003-2
Investor Notes.”  The Series 2003-2 Investor Notes shall be issued in minimum
denominations of $1,000 and integral multiples of $1,000 in excess thereof.

 

The net proceeds from the sale of the Series 2003-2 Investor Notes (as defined
herein) shall be applied in accordance with Section 5A.2(b) and the portion
thereof deposited in the Series 2003-2 Principal Collection Subaccount shall be
used by the Issuer to fund the maintenance of the SUBI Certificates under the
Transfer Agreement and/or to reduce the Invested Amounts of other Series of
Investor Notes.

 


ARTICLE I

DEFINITIONS


 

(A)  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN ARE DEFINED IN THE
DEFINITIONS LIST ATTACHED TO THE BASE INDENTURE AS SCHEDULE 1 THERETO. ALL
ARTICLE, SECTION OR

 

--------------------------------------------------------------------------------


 

SUBSECTION REFERENCES HEREIN SHALL REFER TO ARTICLES, SECTIONS OR SUBSECTIONS OF
THE BASE INDENTURE, EXCEPT AS OTHERWISE PROVIDED HEREIN. UNLESS OTHERWISE STATED
HEREIN, AS THE CONTEXT OTHERWISE REQUIRES OR IF SUCH TERM IS OTHERWISE DEFINED
IN THE BASE INDENTURE, EACH CAPITALIZED TERM USED OR DEFINED HEREIN SHALL RELATE
ONLY TO THE SERIES 2003-2 INVESTOR NOTES AND NOT TO ANY OTHER SERIES OF INVESTOR
NOTES ISSUED BY THE ISSUER.

 

(B)  THE FOLLOWING WORDS AND PHRASES SHALL HAVE THE FOLLOWING MEANINGS WITH
RESPECT TO THE SERIES 2003-2 INVESTOR NOTES AND THE DEFINITIONS OF SUCH TERMS
ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORM OF SUCH TERMS AND TO
THE MASCULINE AS WELL AS THE FEMININE AND NEUTER GENDERS OF SUCH TERMS:

 

“Additional Interest” is defined in Section 5A.3(c).

 

“Amortization Event” is defined in Article 3.

 

“Assumed Lease Term” means, with respect to any Series 2003-2 Yield Shortfall
Lease, the number of months over which the Capitalized Cost of the related
Leased Vehicle is being depreciated thereunder.

 

“Authorized Newspaper” means a daily newspaper published in the English language
of general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).

 

“Avis” means Avis Group Holdings, Inc. and its successors and assigns.

 

“Calculation Agent” means JPMorgan Chase Bank, in its capacity as calculation
agent with respect to the Series 2003-2 Note Rates.

 

“Car” means an automobile or a Light-Duty Truck.

 

“Cendant” means Cendant Corporation and its successors and assigns.

 

“Class A-1 Final Maturity Date” means the November 2008 Payment Date.

 

“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Investor Notes, which is $230,000,000.

 

“Class A-1 Interest Shortfall Amount” is defined in Section 5A.3(c).

 

“Class A-1 Invested Amount” means as of any date of determination, an amount
equal to (a) the Class A-1 Initial Invested Amount minus (b) the amount of
principal payments made to Class A-1 Investor Noteholders on or prior to such
date.

 

“Class A-1 Investor Noteholder” means the Person in whose name a Class A-1
Investor Note is registered in the Note Register.

 

“Class A-1 Investor Notes” means any one of the Series 2003-2 Floating Rate
Callable Asset Backed Investor Notes, Class A-1, executed by the Issuer and

 

 

2

--------------------------------------------------------------------------------


 

authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.  Definitive Class A-1 Investor Notes shall have such
insertions and deletions as are necessary to give effect to the provisions of
Section 2.11 of the Base Indenture.

 

“Class A-1 Monthly Interest” means, with respect to any Series 2003-2 Interest
Period, an amount equal to the product of (i) the Class A-1 Note Rate for such
Series 2003-2 Interest Period, (ii) the Class A-1 Invested Amount on the first
day of such Series 2003-2 Interest Period, after giving effect to any principal
payments made on such date, or, in the case of the initial Series 2003-2
Interest Period, the Class A-1 Initial Invested Amount and (iii) a fraction, the
numerator of which is the number of days in such Series 2003-2 Interest Period
and the denominator of which is 360.

 

“Class A-1 Note Rate” means, (i) with respect to the initial Series 2003-2
Interest Period, 1.32% per annum and (ii) with respect to each Series 2003-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2003-2 Interest Period plus 0.20% per annum.

 

“Class A-2 Final Maturity Date” means the November 2015 Payment Date.

 

“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Investor Notes, which is $270,000,000.

 

“Class A-2 Interest Shortfall Amount” is defined in Section 5A.3(c).

 

“Class A-2 Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class A-2 Initial Invested Amount minus (b) the amount of
principal payments made to Class A-2 Investor Noteholders on or prior to such
date.

 

“Class A-2 Investor Noteholder” means the Person in whose name a Class A-2
Investor Note is registered in the Note Register.

 

“Class A-2 Investor Notes” means any one of the Series 2003-2 Floating Rate
Asset Backed Callable Investor Notes, Class A-2, executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.  Definitive Class A-2 Investor Notes shall have such
insertions and deletions as are necessary to give effect to the provisions of
Section 2.11 of the Base Indenture.

 

“Class A-2 Monthly Interest” means, with respect to any Series 2003-2 Interest
Period, an amount equal to the product of (i) the Class A-2 Note Rate for such
Series 2003-2 Interest Period, (ii) the Class A-2 Invested Amount on the first
day of such Series 2003-2 Interest Period, after giving effect to any principal
payments made on such date, or, in the case of the initial Series 2003-2
Interest Period, the Class A-2 Initial Invested Amount and (iii) a fraction, the
numerator of which is the number of days in such Series 2003-2 Interest Period
and the denominator of which is 360.

 

“Class A-2 Note Rate” means, (i) with respect to the initial Series 2003-2
Interest Period, 1.42% per annum and (ii) with respect to each Series 2003-2
Interest Period

 

3

--------------------------------------------------------------------------------


 

thereafter, a rate per annum equal to One-Month LIBOR for such Series 2003-2
Interest Period plus 0.30% per annum.

 

“Deficiency” is defined in Section 5A.4(b)(i).

 

“Dividend Amount” means, with respect to any Payment Date, the aggregate amount
of dividends payable to the Series 2003-2 Preferred Members in respect of their
Series 2003-2 Preferred Membership Interests pursuant to the LLC Agreement.

 

“Dollar”, “US$” and “$” means lawful currency of the United States.

 

“DTC” means The Depository Trust Company or its successor, as the Clearing
Agency for the Series 2003-2 Investor Notes.

 

“Equipment” means any Vehicle that is not a Car, a Forklift, a Heavy-Duty Truck,
a Medium-Duty Truck, a Truck Body or a Trailer.

 

“Excess Alternative Vehicle Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is not a Car allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is not a Car
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;

 

over (b) an amount equal to 31.5% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Excess Equipment Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is Equipment allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is Equipment
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;

 

over (b) an amount equal to 5% of the Aggregate Unit Balance as of such
Settlement Date.

 

4

--------------------------------------------------------------------------------


 

“Excess Forklift Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Forklift allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a Forklift
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;

 

over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Excess Heavy-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Heavy-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Heavy-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as of
the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;

 

over (b) an amount equal to 7.5% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Excess Medium-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as
of the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;

 

over (b) an amount equal to 15.0% of the Aggregate Unit Balance as of such
Settlement Date.

 

5

--------------------------------------------------------------------------------


 

“Excess Trailer Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Trailer allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a Trailer
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;

 

over (b) an amount equal to 3% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Excess Truck Amount” means, on any Settlement Date, an amount equal to the
greater of (a) the sum of (i) the Excess Heavy-Duty Truck Amount on such
Settlement Date and (ii) the Excess Medium-Duty Truck Amount on such Settlement
Date and (b) an amount equal to the excess, if any, of (x) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck or a Heavy-Duty Truck allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck or a Heavy-Duty Truck subject to a Closed-End Lease allocated
to the Lease SUBI as of the last day of such Monthly Period of the lesser of (A)
the Stated Residual Value of such Unit Vehicle and (B) the Net Book Value of
such Unit Vehicle as of the last day of such Monthly Period;

 

over (y) an amount equal to 21.5% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Excess Truck Body Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

 

(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Truck Body allocated to the Lease SUBI as of the last day
of the Monthly Period immediately preceding such Settlement Date plus

 

(ii) an amount equal to the aggregate for each Unit Vehicle which is a Truck
Body subject to a Closed-End Lease allocated to the Lease SUBI as of the last
day of such Monthly Period of the lesser of (A) the Stated Residual Value of
such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last
day of such Monthly Period;

 

6

--------------------------------------------------------------------------------


 

over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.

 

“Final Maturity Date” means the Class A-1 Final Maturity Date or the Class A-2
Final Maturity Date.

 

“Forklift” means a high-lift, self-loading mobile vehicle, equipped with load
carriage and forks, for transporting and tiering loads.

 

“Gross Vehicle Weight” means the maximum manufacturer recommended weight that
the axels of a Truck or Tractor can carry including the weight of the Truck or
Tractor.

 

“Heavy-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
over 33,000 thousand pounds.

 

“Indenture Supplement” has the meaning set forth in the preamble.

 

“Interest Shortfall Amount” is defined in Section 5A.3(c).

 

“LIBOR Determination Date” means, with respect to any Series 2003-2 Interest
Period, the second London Business Day next preceding the first day of such
Series 2003-2 Interest Period.

 

“Light-Duty Truck” means a Truck having a Gross Vehicle Weight of under 16,001
pounds.

 

“London Business Day” means any day on which dealings in deposits in Dollars are
transacted in the London interbank market and banking institutions in London are
not authorized or obligated by law or regulation to close.

 

“Medium-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
between 16,001 thousand pounds and 33,000 thousand pounds.

 

“Monthly Interest Payment” is defined in Section 5A.4(c)(v).

 

“One-Month LIBOR” means, for each Series 2003-2 Interest Period, the rate per
annum determined on the related LIBOR Determination Date by the Calculation
Agent to be the rate for Dollar deposits having a maturity equal to one month
that appears on Telerate Page 3750 at approximately 11:00 a.m., London time, on
such LIBOR Determination Date; provided, however, that if such rate does not
appear on Telerate Page 3750, One-Month LIBOR will mean, for such 2003-2
Interest Period, the rate per annum equal to the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by the
Reference Banks to the Calculation Agent as the rates at which deposits in
Dollars are offered by the Reference Banks at approximately 11:00 a.m., London
time, on the LIBOR Determination Date to prime banks in the London interbank
market for a period equal to one month; provided, further, that if fewer than
two quotations are provided as requested by the Reference Banks,

 

7

--------------------------------------------------------------------------------


 

“One-Month LIBOR” for such Series 2003-2 Interest Period will mean the
arithmetic mean (rounded to the nearest one-one-hundred-thousandth of one
percent) of the rates quoted by major banks in New York, New York selected by
the Calculation Agent, at approximately 10:00 a.m., New York City time, on the
first day of such Series 2003-2 Interest Period for loans in Dollars to leading
European banks for a period equal to one month; provided, finally, that if no
such quotes are provided, “One-Month LIBOR” for such Series 2003-2 Interest
Period will mean One-Month LIBOR as in effect with respect to the preceding
Series 2003-2 Interest Period.

 

“Outstanding” means, with respect to the Series 2003-2 Investor Notes, all
Series 2003-2 Investor Notes theretofore authenticated and delivered under the
Indenture, except (a) Series 2003-2 Investor Notes theretofore canceled or
delivered to the Transfer Agent and Registrar for cancellation, (b) Series
2003-2 Investor Notes which have not been presented for payment but funds for
the payment of which are on deposit in the Series 2003-2 Distribution Account
and are available for payment of such Series 2003-2 Investor Notes, and Series
2003-2 Investor Notes which are considered paid pursuant to Section 11.1 of the
Base Indenture, or (c) Series 2003-2 Investor Notes in exchange for or in lieu
of other Series 2003-2 Investor Notes which have been authenticated and
delivered pursuant to the Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Series 2003-2 Investor Notes are held by a
purchaser for value.

 

“Payment Date” means the 7th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing December 8, 2003.

 

“PHH” means PHH Corporation and its successors and assigns.

 

“Prepayment Date” is defined in Article 4.

 

“Rating Agencies” means, with respect to the Series 2003-2 Investor Notes,
Standard & Poor’s, Moody’s and any other nationally recognized rating agency
rating the Series 2003-2 Investor Notes at the request of the Issuer.

 

“Rating Agency Condition” means, with respect to any action specified herein as
requiring satisfaction of the Rating Agency Condition, that each Rating Agency
shall have been given 10 days’ (or such shorter period as shall be acceptable to
each Rating Agency) prior notice thereof and that each of the Rating Agencies
shall have notified the Issuer and the Indenture Trustee in writing that such
action will not result in a reduction or withdrawal of the then current rating
of the Series 2003-2 Investor Notes or of any Series 2003-2 Preferred Membership
Interests.

 

“Record Date” means, with respect to each Payment Date, the last day of the
immediately preceding calendar month.

 

“Reference Banks” means four major banks in the London interbank market selected
by the Calculation Agent.

 

8

--------------------------------------------------------------------------------


 

“Series 2003-2” means Series 2003-2, the Principal Terms of which are set forth
in this Indenture Supplement.

 

“Series 2003-2 Administrator Fee” is defined in Section 5.2.

 

“Series 2003-2 Allocated Adjusted Aggregate Unit Balance” means, as of any date
of determination, the product of (a) the Adjusted Aggregate Unit Balance and (b)
the percentage equivalent of a fraction the numerator of which is the Series
2003-2 Required Asset Amount as of such date and the denominator of which is the
sum of (x) the Series 2003-2 Required Asset Amount and (y) the aggregate
Required Asset Amounts with respect to each other Series of Investor Notes as of
such date, including all Series of Investor Notes that have been paid in full
but as to which the Amortization Period shall have not ended.

 

“Series 2003-2 Allocated Asset Amount Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2003-2 Allocated Adjusted
Aggregate Unit Balance is less than the Series 2003-2 Required Asset Amount as
of such date.

 

“Series 2003-2 Amortization Period” means the period beginning at the earlier of
(a) the close of business on the Business Day immediately preceding the day on
which an Amortization Event is deemed to have occurred with respect to the
Series 2003-2 Investor Notes and (b) the close of business on the Period End
Date in May 2005 and ending on the date when (i) the Series 2003-2 Investor
Notes are fully paid, (ii) all dividends accrued and accumulated on the Series
2003-2 Preferred Membership Interests shall have been declared and paid in full,
(iii) the Series 2003-2 Preferred Membership Interests shall have been redeemed
in accordance with their terms and (iv) all amounts owing in respect of the
Series 2003-2 Preferred Membership Interests under the Series 2003-2 Preferred
Membership Interest Purchase Agreement shall have been paid in full by the
Issuer.

 

“Series 2003-2 Available Excess Collections Amount” means, on any Business Day
during the period commencing on a Period End Date to but excluding the next
succeeding Settlement Date, an amount equal to the excess, if any, of (a) the
amount deposited in the Series 2003-2 General Collection Subaccount during the
immediately preceding Monthly Period pursuant to Section 5A.2(a) over (b) the
sum of (i) the amounts to be distributed from the Series 2003-2 Settlement
Collection Subaccount pursuant to paragraphs (i) through (xii) of
Section 5A.4(c) on such Settlement Date, and (ii) any amounts owing in respect
of the Series 2003-2 Preferred Membership Interests under the Series 2003-2
Preferred Membership Interest Purchase Agreement on such Settlement Date.

 

“Series 2003-2 Basic Servicing Fee” is defined in Section 5.1.

 

“Series 2003-2 Closing Date” means November 19, 2003.

 

9

--------------------------------------------------------------------------------


 

“Series 2003-2 Collateral” means the Collateral, the Series 2003-2 Reserve
Account, the Series 2003-2 Yield Supplement Account, the Series 2003-2
Distribution Account and the Series 2003-2 Lease Rate Caps.

 

“Series 2003-2 Collection Subaccount” is defined in Section 5A.1(a).

 

“Series 2003-2 Distribution Account” is defined in Section 5A.10(a).

 

“Series 2003-2 Eligible Counterparty” means a financial institution having on
the date of any acquisition of a Lease Rate Cap short-term debt ratings of at
least A-1 by Standard & Poor’s and P-1 by Moody’s and long-term unsecured debt
ratings of at least A+ by Standard & Poor’s and Aa3 by Moody’s.

 

“Series 2003-2 Excess Fleet Receivable Amount” means, for any Settlement Date,
an amount equal to the product of (a) the average daily Series 2003-2 Invested
Percentage during the immediately preceding Monthly Period and (b) the Excess
Fleet Receivable Amount for such Settlement Date.

 

“Series 2003-2 Gain on Sale Account Percentage” means 10%.

 

“Series 2003-2 Global Notes” is defined in Section 6.2.

 

“Series 2003-2 Hypothetical Yield Shortfall Amount” means, for any Settlement
Date, an amount equal to the product of (x) the excess, if any, of the Series
2003-2 Minimum Yield Rate for such Settlement Date over the CP Rate as of the
last day of the immediately preceding Monthly Period, (y) the Series 2003-2
Invested Percentage on such Settlement Date of the aggregate Lease Balance of
all Floating Rate Leases as of the last day of the immediately preceding Monthly
Period and (z) 2.75.

 

“Series 2003-2 Initial Invested Amount” means the sum of the Class A-1 Initial
Invested Amount and the Class A-2 Initial Invested Amount.

 

“Series 2003-2 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2003-2 Interest Period
shall commence on and include the Series 2003-2 Closing Date and end on and
include December 7, 2003.

 

“Series 2003-2 Invested Amount” means, as of any date of determination, the sum
of the Class A-1 Invested Amount and the Class A-2 Invested Amount as of such
date.

 

“Series 2003-2 Invested Percentage” means, with respect to any Business Day (i)
during the Series 2003-2 Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction the numerator of which shall
be equal to the Series 2003-2 Allocated Adjusted Aggregate Unit Balance as of
the end of the immediately preceding Business Day and the denominator of which
is the sum of the numerators used to determine invested percentages for
allocations for all Series of Investor Notes (and all classes of such Series of
Investor Notes), including all Series of Investor Notes that have

 

10

--------------------------------------------------------------------------------


 

been paid in full but as to which the Amortization Period has not ended, as of
the end of such immediately preceding Business Day or (ii) during the Series
2003-2 Amortization Period, the percentage equivalent (which percentage shall
never exceed 100%) of a fraction the numerator of which shall be equal to the
Series 2003-2 Allocated Adjusted Aggregate Unit Balance as of the end of the
Series 2003-2 Revolving Period, and the denominator of which is the sum of the
numerators used to determine invested percentages for allocations for all Series
of Investor Notes (and all classes of such Series of Investor Notes), including
all Series of Investor Notes that have been paid in full but as to which the
Amortization Period has not ended, as of the end of the immediately preceding
Business Day.

 

“Series 2003-2 Investor Noteholder” means, collectively, the Class A-1 Investor
Noteholders and the Class A-2 Investor Noteholders.

 

“Series 2003-2 Investor Note Owner” means, with respect to a Series 2003-2
Global Note, the Person who is the beneficial owner of an interest in such
Series 2003-2 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).

 

“Series 2003-2 Investor Notes” means, collectively, the Class A-1 Investor Notes
and the Class A-2 Investor Notes.

 

“Series 2003-2 Junior Preferred Membership Interests” means the Junior Preferred
Membership Interests relating to the Series 2003-2 Investor Notes, if any,
issued by the Issuer pursuant to the LLC Agreement.

 

“Series 2003-2 Lease Rate Cap” means one or more interest rate caps whether now
or hereafter existing or acquired, substantially in the form of Exhibit C, from
a Series 2003-2 Eligible Counterparty.

 

“Series 2003-2 Liquid Credit Enhancement Deficiency” means, on any date of
determination, the amount by which the Series 2003-2 Reserve Account Amount is
less than the Series 2003-2 Required Reserve Account Amount.

 

“Series 2003-2 Minimum Yield Rate” means, for any Settlement Date, a rate per
annum equal to the sum of (i) the Series 2003-2 Weighted Average Cost of Funds
for such Settlement Date, (ii) 0.225% and (iii) 0.48%.

 

“Series 2003-2 Monthly Interest” means, with respect to any Series 2003-2
Interest Period, the sum of Class A-1 Monthly Interest and Class A-2 Monthly
Interest for such Series 2003-2 Interest Period.

 

“Series 2003-2 Monthly Residual Value Gain” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2003-2 Invested
Percentage during the immediately preceding Monthly Period and (b) the Monthly
Residual Value Gain for such Settlement Date.

 

11

--------------------------------------------------------------------------------


 

“Series 2003-2 Note Rate” means the Class A-1 Note Rate or the Class A-2 Note
Rate, as the context may require.

 

“Series 2003-2 Note Termination Date” means the date on which the Series 2003-2
Investor Notes are fully paid.

 

“Series 2003-2 Preferred Member Distribution Account” means the account
established in respect of the Series 2003-2 Preferred Membership Interests
pursuant to the LLC Agreement.

 

“Series 2003-2 Preferred Members” means the registered holders of the Series
2003-2 Preferred Membership Interests.

 

“Series 2003-2 Preferred Membership Interest Purchase Agreement” means,
collectively, one or more purchase agreements among the Issuer, one or more
purchasers of the Series 2003-2 Senior Preferred Membership Interests
thereunder, any agents of such purchasers, any banks or other financial
institutions providing liquidity funding to such purchasers and the
Administrator, as the same may from time to time be amended, supplemented or
otherwise modified in accordance with its terms, and one or more purchase
agreements relating to the Series 2003-2 Junior Preferred Membership Interests
among the Issuer, one or more purchasers of the Series 2003-2 Junior Preferred
Membership Interests and the Administrator, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms.

 

“Series 2003-2 Preferred Membership Interests” means the Series 2003-2 Senior
Preferred Membership Interests and the Series 2003-2 Junior Preferred Membership
Interests, if any.

 

“Series 2003-2 Principal Collection Subaccount” is defined in Section 5A.1(a).

 

“Series 2003-2 Principal Payment Amount” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2003-2 Invested
Percentage during the immediately preceding Monthly Period and (b) the Principal
Payment Amount for such Settlement Date.

 

“Series 2003-2 Required Asset Amount” means, as of any date of determination,
the sum of the Series 2003-2 Invested Amount and the Series 2003-2 Required
Overcollateralization Amount as of such date.

 

“Series 2003-2 Required Enhancement Amount” means, on any date, the sum of (a)
the Series 2003-2 Required Percentage on such date of the Series 2003-2 Initial
Invested Amount plus (b) the sum of:

 

(i)                                     if the Three-Month Average Residual
Value Loss Ratio with respect to the most recent Settlement Date exceeded
12.50%, an amount equal to the product of (A) the Series 2003-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding such
Settlement Date and (B) 90% of the amount

 

12

--------------------------------------------------------------------------------


 

by which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; plus

 

(ii)                                  the greater of

 

(A) the sum of:

 

 (1) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Equipment Amount on such Settlement Date;

 

(2) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Forklift Amount on such Settlement Date;

 

(3) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Truck Amount on such Settlement Date;

 

(4) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Trailer Amount on such Settlement Date; and

 

(5) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Truck Body Amount on such Settlement Date; or

 

(B) an amount equal to the product of (x) the Series 2003-2 Invested Percentage
as of the last day of the Monthly Period immediately preceding such Settlement
Date and (y) the Excess Alternative Vehicle Amount on such Settlement Date.

 

; provided, however, that, after the declaration or occurrence of an
Amortization Event, the Series 2003-2 Required Enhancement Amount shall equal
the Series 2003-2 Required Enhancement Amount on the date of the declaration or
occurrence of such Amortization Event.

 

“Series 2003-2 Required Investor Noteholders” means Series 2003-2 Investor
Noteholders holding more than 50% of the Series 2003-2 Invested Amount
(excluding any Series 2003-2 Investor Notes held by the Issuer or any Affiliate
of the Issuer).

 

“Series 2003-2 Required Lease Rate Cap” means one or more Series 2003-2 Lease
Rate Caps having, in the aggregate, a notional amount on each Payment Date equal

 

13

--------------------------------------------------------------------------------


 

to the lesser of (x) the average daily Series 2003-2 Invested Percentage during
the Monthly Period immediately preceding such Payment Date of the aggregate
Lease Balance of all Fixed Rate Leases allocated to the Lease SUBI Portfolio as
of the last day of the immediately preceding Monthly Period that were not Fixed
Rate Leases when initially allocated to the Lease SUBI Portfolio or on the
Series 2003-2 Closing Date, plus, in the case of all such Fixed Rate Leases that
are Closed-End Leases, the aggregate Stated Residual Values of the related
Leased Vehicles and (y) the sum of the Series 2003-2 Invested Amount and the
aggregate stated liquidation preference of the Series 2003-2 Preferred
Membership Interests on such Payment Date and an effective strike rate based on
the eurodollar rate set forth therein in effect on the dates set forth therein
at the most equal to the weighted average fixed rate of interest on such Fixed
Rate Leases minus 0.705% per annum.

 

“Series 2003-2 Required Overcollateralization Amount” means, on any date of
determination during an Accrual Period, the amount by which the Series 2003-2
Required Enhancement Amount exceeds the sum of (a) the Series 2003-2 Reserve
Account Amount and (b) the amount on deposit in the Series 2003-2 Principal
Collection Subaccount on such date (excluding any amounts deposited therein
pursuant to Section 5A.2(d) during the Monthly Period commencing after the first
day of such Accrual Period).

 

“Series 2003-2 Required Percentage” means, on any date of determination, 13.19%
unless:

 

(A)  FOR THE MOST RECENT SETTLEMENT DATE ALL OF THE FOLLOWING WERE TRUE:

 

(I)  THE THREE MONTH AVERAGE CHARGE-OFF RATIO WAS 0.50 % OR LESS;

 

(II)  THE TWELVE MONTH AVERAGE CHARGE-OFF RATIO WAS 0.25% OR LESS;

 

(III)  THE THREE MONTH AVERAGE RESIDUAL VALUE LOSS RATIO WAS 10.00% OR LESS;

 

(IV)  THE TWELVE MONTH AVERAGE RESIDUAL VALUE LOSS RATIO WAS 5.00% OR LESS;

 

(V)  THE THREE MONTH AVERAGE PAID-IN ADVANCE LOSS RATIO WAS 1.00% OR LESS;

 

(VI)  THE TWELVE MONTH AVERAGE PAID-IN ADVANCE LOSS RATIO WAS 0.50% OR LESS; AND

 

(VII)  THE THREE MONTH AVERAGE DELINQUENCY RATIO WAS 4.50% OR LESS;

 

in which case, the Series 2003-2 Required Percentage on such date will equal
12.36% or

 

(B)  FOR THE MOST RECENT SETTLEMENT DATE ANY ONE OF THE FOLLOWING WAS TRUE:

 

(I)  THE THREE MONTH AVERAGE CHARGE-OFF RATIO EXCEEDED 0.75%;

 

(II)  THE TWELVE MONTH AVERAGE CHARGE-OFF RATIO EXCEEDED 0.50%;

 

14

--------------------------------------------------------------------------------


 

(III)  THE THREE MONTH AVERAGE RESIDUAL VALUE LOSS RATIO EXCEEDED 12.50%;

 

(IV)  THE TWELVE MONTH AVERAGE RESIDUAL VALUE LOSS RATIO EXCEEDED 10.00%;

 

(V)  THE TWELVE MONTH AVERAGE PAID-IN ADVANCE LOSS RATIO EXCEEDED 0.75%; OR

 

(VI)  THE THREE MONTH AVERAGE DELINQUENCY RATIO EXCEEDED 6.00%;

 

in which case, the Series 2003-2 Required Percentage on such date will equal
14.01%.

 

“Series 2003-2 Required Reserve Account Amount” means an amount equal to 2.2032%
of the Series 2003-2 Initial Invested Amount.

 

“Series 2003-2 Required Yield Supplement Amount” means, on any Settlement Date,
the excess, if any, of (a) the Series 2003-2 Yield Shortfall Amount for such
Settlement Date over (b) 70% of the product of (x) the Series 2003-2 Invested
Percentage on such Settlement Date and (y) the Class X 1999-1B Invested Amount
as of such Settlement Date (after giving effect to any increase thereof on such
Settlement Date); provided, however that upon the occurrence of a Receivable
Purchase Termination Event, the Series 2003-2 Required Yield Supplement Amount
on any Settlement Date will equal the Series 2003-2 Yield Shortfall Amount for
such Settlement Date.

 

“Series 2003-2 Reserve Account” is defined in Section 5A.8(a).

 

“Series 2003-2 Reserve Account Amount” means, on any date of determination, the
amount on deposit in the Series 2003-2 Reserve Account and available for
withdrawal therefrom.

 

“Series 2003-2 Reserve Account Surplus” means, on any date of determination, the
amount, if any, by which the Series 2003-2 Reserve Account Amount exceeds the
Series 2003-2 Required Reserve Account Amount.

 

“Series 2003-2 Revolving Period” means the period from and including the Series
2003-2 Closing Date to but excluding the commencement of the Series 2003-2
Amortization Period.

 

“Series 2003-2 Senior Preferred Membership Interests” means each series of
Senior Preferred Membership Interests relating to the Series 2003-2 Investor
Notes issued by the Issuer pursuant to the LLC Agreement.

 

“Series 2003-2 Series Servicing Fee Percentage” is defined in Section 5.1.

 

“Series 2003-2 Supplemental Servicing Fee” is defined in Section 5.1.

 

“Series 2003-2 Settlement Collection Subaccount” is defined in Section 5A.1(a).

 

“Series 2003-2 Subaccounts” is defined in Section 5A.1(a).

 

15

--------------------------------------------------------------------------------


 

“Series 2003-2 Weighted Average Cost of Funds” means, for any Settlement Date,
the product of (a) the quotient of the sum of (i) the aggregate amount of
interest payable on the Series 2003-2 Investor Notes on such Settlement Date and
(ii) the aggregate amount of dividends payable on the Series 2003-2 Preferred
Membership Interests on such Settlement Date, divided by the sum of (i) the
Series 2003-2 Invested Amount as of the first day of the immediately preceding
Series 2003-2 Interest Period and (ii) the aggregate stated liquidation
preference of the Series 2003-2 Preferred Membership Interests as of such day
and (b) a fraction, the numerator of which is 360 and the denominator of which
is the number of days in the Series 2003-2 Interest Period ending on such
Settlement Date.

 

“Series 2003-2 Weighted Average Yield Shortfall” means, for any Settlement Date,
the excess, if any, of (a) the Series 2003-2 Minimum Yield Rate for such
Settlement Date over (b) the Series 2003-2 Weighted Average Yield Shortfall
Lease Yield for such Settlement Date.

 

“Series 2003-2 Weighted Average Yield Shortfall Lease Yield” means, for any
Settlement Date, the quotient of the sum of the product with respect to each
Series 2003-2 Yield Shortfall Lease of (a) the actual or implicit finance charge
rate applicable to such Series 2003-2 Yield Shortfall Lease and (b) the Net Book
Value of the Leased Vehicle subject to such Series 2003-2 Yield Shortfall Lease
as of the last day of the immediately preceding Monthly Period divided by the
aggregate Net Book Value of the Leased Vehicles subject to all of the Series
2003-2 Yield Shortfall Leases as of the last day of the immediately preceding
Monthly Period.

 

“Series 2003-2 Weighted Average Yield Shortfall Life” means, for any Settlement
Date, 50% of the weighted (on the basis of Net Book Value of the related Leased
Vehicle) average Assumed Lease Term of the Series 2003-2 Yield Shortfall Leases,
assuming that all scheduled lease payments are made thereon when scheduled and
that the Obligors thereunder do not elect to convert such Series 2003-2 Yield
Shortfall Leases to Fixed Rate Leases, as of the last day of the immediately
preceding Monthly Period.

 

“Series 2003-2 Yield Shortfall Amount” means, for any Settlement Date, (i) if
the Series 2003-2 Hypothetical Yield Shortfall Amount for such Settlement Date
is less than 70% of the product of the Series 2003-2 Invested Percentage and the
Class X 1999-1B Invested Amount as of such Settlement Date (after giving effect
to any increase thereof on such Settlement Date), an amount equal to the Series
2003-2 Hypothetical Yield Shortfall Amount and (ii) otherwise, an amount equal
to the product of (x) the Series 2003-2 Weighted Average Yield Shortfall for
such Settlement Date, (y) the Series 2003-2 Invested Percentage on such
Settlement Date of the aggregate Lease Balance of all Series 2003-2 Yield
Shortfall Leases as of the last day of the immediately preceding Monthly Period
and (z) the Series 2003-2 Weighted Average Yield Shortfall Life for such
Settlement Date.

 

“Series 2003-2 Yield Shortfall Lease” means, as of any Settlement Date, each
Unit Lease that is a Floating Rate Lease with an actual or implicit finance
charge rate of

 

16

--------------------------------------------------------------------------------


 

less than the Series 2003-2 Minimum Yield Rate as of the last day of the
immediately preceding Monthly Period.

 

“Series 2003-2 Yield Supplement Account” is defined in Section 5A.9(a).

 

“Series 2003-2 Yield Supplement Account Amount” means, on any date of
determination, the amount on deposit in the Series 2003-2 Yield Supplement
Account and available for withdrawal therefrom.

 

“Series 2003-2 Yield Supplement Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 2003-2 Yield Supplement
Account Amount exceeds the Series 2003-2 Required Yield Supplement Amount.

 

“Series 2003-2 Yield Supplement Deficiency” means, on any date of determination,
the amount by which the Series 2003-2 Yield Supplement Account Amount is less
than the Series 2003-2 Required Yield Supplement Amount.

 

“Telerate Page 3750” has the meaning set forth in the International Swaps
Derivatives Association, Inc. 1991 Interest Rate and Currency Exchange
Definitions.

 

“Total Cash Available” means, for any Settlement Date, the excess, if any, of
(a) the sum of (i) the aggregate amount of Collections allocated to the Series
2003-2 General Collection Subaccount pursuant to Section 5A.2(a) during the
immediately preceding Monthly Period, (ii) an amount equal to the product of the
average daily Series 2003-2 Invested Percentage during such Monthly Period and
the amount of the Unit Repurchase Payments paid by the Servicer and/or SPV on
such Settlement Date, (iii) an amount equal to the product of the average daily
Series 2003-2 Invested Percentage during such Monthly Period and the amount of
the Monthly Servicer Advance made by the Servicer on such Settlement Date, (iv)
an amount equal to the product of the average daily Series 2003-2 Invested
Percentage during such Monthly Period and the amount withdrawn from the Gain on
Sale Account pursuant to Section 5.2(e) of the Base Indenture on the Transfer
Date immediately preceding such Settlement Date and (v) the investment income on
amounts on deposit in the Series 2003-2 Principal Collection Subaccount and the
Series 2003-2 General Collection Subaccount transferred to the Series 2003-2
Settlement Collection Subaccount on such Settlement Date pursuant to
Section 5A.1(b) over (b) the  amount withdrawn from the Series 2003-2 General
Collection Subaccount pursuant to Section 5A.2(f) during the period commencing
on the Period End Date immediately preceding such Settlement Date to but
excluding such Settlement Date.

 

“Tractor” means a vehicle designed to pull a Trailer by means of a fifth wheel
mounted over its rear axel.

 

“Trailer” means a truck trailer supported at the rear by its own wheels and at
the front by a fifth wheel mounted to a Tractor.

 

“Truck” means a vehicle that carries cargo in a body mounted to its chassis
rather than in a Trailer towed by the vehicle.

 

17

--------------------------------------------------------------------------------


 

“Truck Body” means the outer shell of a motor vehicle that is mounted to a cab
chassis and that covers that chassis from the back of the cab to the end of the
body.  A Vehicle shall not be a Truck Body if it also includes the cab.

 


ARTICLE II

ARTICLE 5 OF THE BASE INDENTURE


 

Sections 5.1 through 5.4 of the Base Indenture and each other Section of
Article 5 of the Indenture relating to another Series shall read in their
entirety as provided in the Base Indenture or any applicable Indenture
Supplement.  Article 5 of the Indenture (except for Sections 5.1 through 5.4
thereof and any portion thereof relating to another Series) shall read in its
entirety as follows and shall be exclusively applicable to the Series 2003-2
Investor Notes:

 

Section 5A.1                            Establishment of Series 2003-2
Subaccounts.

 

(A)  THE INDENTURE TRUSTEE SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS (I)
A SUBACCOUNT OF THE COLLECTION ACCOUNT (THE “SERIES 2003-2 COLLECTION
SUBACCOUNT”); AND (II) THREE SUBACCOUNTS OF THE SERIES 2003-2 COLLECTION
SUBACCOUNT: (1) THE SERIES 2003-2 GENERAL COLLECTION SUBACCOUNT, (2) THE SERIES
2003-2 PRINCIPAL COLLECTION SUBACCOUNT AND (3) THE SERIES 2003-2 SETTLEMENT
COLLECTION SUBACCOUNT (RESPECTIVELY, THE “SERIES 2003-2 GENERAL COLLECTION
SUBACCOUNT,” THE “SERIES 2003-2 PRINCIPAL COLLECTION SUBACCOUNT” AND THE “SERIES
2003-2 SETTLEMENT COLLECTION SUBACCOUNT”); THE ACCOUNTS ESTABLISHED PURSUANT TO
THIS SECTION 5A.1(A), COLLECTIVELY, THE “SERIES 2003-2 SUBACCOUNTS”), EACH
SERIES 2003-2 SUBACCOUNT TO BEAR A DESIGNATION INDICATING THAT THE FUNDS
DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR
NOTEHOLDERS.  THE INDENTURE TRUSTEE SHALL POSSESS ALL RIGHT, TITLE AND INTEREST
IN ALL MONEYS, INSTRUMENTS, SECURITIES AND OTHER PROPERTY ON DEPOSIT FROM TIME
TO TIME IN THE SERIES 2003-2 SUBACCOUNTS AND THE PROCEEDS THEREOF FOR THE
BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS.  THE SERIES 2003-2
SUBACCOUNTS SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF THE INDENTURE
TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS.

 

(B)  THE ISSUER SHALL INSTRUCT THE INSTITUTION MAINTAINING THE COLLECTION
ACCOUNT IN WRITING TO INVEST FUNDS ON DEPOSIT IN THE SERIES 2003-2 SUBACCOUNTS
AT ALL TIMES IN PERMITTED INVESTMENTS SELECTED BY THE ISSUER (BY STANDING
INSTRUCTIONS OR OTHERWISE); PROVIDED, HOWEVER, THAT FUNDS ON DEPOSIT IN A SERIES
2003-2 SUBACCOUNT MAY BE INVESTED TOGETHER WITH FUNDS HELD IN OTHER SUBACCOUNTS
OF THE COLLECTION ACCOUNT. AMOUNTS ON DEPOSIT AND AVAILABLE FOR INVESTMENT IN
THE SERIES 2003-2 GENERAL COLLECTION SUBACCOUNT SHALL BE INVESTED BY THE
INDENTURE TRUSTEE AT THE WRITTEN DIRECTION OF THE ISSUER IN PERMITTED
INVESTMENTS THAT MATURE, OR THAT ARE PAYABLE OR REDEEMABLE UPON DEMAND OF THE
HOLDER THEREOF, ON OR PRIOR TO THE BUSINESS DAY IMMEDIATELY PRECEDING THE NEXT
PAYMENT DATE. AMOUNTS ON DEPOSIT AND AVAILABLE FOR INVESTMENT IN THE SERIES
2003-2 PRINCIPAL COLLECTION SUBACCOUNT SHALL BE INVESTED BY THE INDENTURE
TRUSTEE AT THE WRITTEN DIRECTION OF THE ISSUER IN PERMITTED INVESTMENTS THAT
MATURE, OR THAT ARE PAYABLE OR REDEEMABLE UPON DEMAND OF THE HOLDER THEREOF, (I)
IN THE CASE OF ANY SUCH INVESTMENT MADE DURING THE SERIES 2003-2 REVOLVING
PERIOD, ON OR PRIOR TO THE NEXT BUSINESS DAY AND (II) IN THE CASE OF ANY SUCH
INVESTMENT MADE ON ANY DAY DURING THE SERIES 2003-2 AMORTIZATION PERIOD, ON OR
PRIOR TO THE BUSINESS DAY IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE. ON EACH
SETTLEMENT DATE, ALL

 

18

--------------------------------------------------------------------------------


 

INTEREST AND OTHER INVESTMENT EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES)
ON FUNDS DEPOSITED IN THE SERIES 2003-2 PRINCIPAL COLLECTION SUBACCOUNT AND THE
SERIES 2003-2 GENERAL COLLECTION SUBACCOUNT SHALL BE DEPOSITED IN THE SERIES
2003-2 SETTLEMENT COLLECTION SUBACCOUNT.  THE ISSUER SHALL NOT DIRECT THE
INDENTURE TRUSTEE TO DISPOSE OF (OR PERMIT THE DISPOSAL OF) ANY PERMITTED
INVESTMENTS PRIOR TO THE MATURITY THEREOF TO THE EXTENT SUCH DISPOSAL WOULD
RESULT IN A LOSS OF PRINCIPAL OF SUCH PERMITTED INVESTMENT.  IN THE ABSENCE OF
WRITTEN DIRECTION AS PROVIDED HEREUNDER, ALL FUNDS ON DEPOSIT IN THE COLLECTION
ACCOUNT SHALL REMAIN UNINVESTED.

 

Section 5A.2                            Allocations with Respect to the Series
2003-2 Investor Notes.

 

(A)  PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON EACH DEPOSIT DATE, THE
ADMINISTRATOR SHALL DIRECT THE INDENTURE TRUSTEE IN WRITING TO ALLOCATE TO THE
SERIES 2003-2 INVESTOR NOTEHOLDERS AND DEPOSIT IN THE SERIES 2003-2 GENERAL
COLLECTION SUBACCOUNT AN AMOUNT EQUAL TO THE PRODUCT OF THE SERIES 2003-2
INVESTED PERCENTAGE ON SUCH DEPOSIT DATE AND THE COLLECTIONS DEPOSITED INTO THE
COLLECTION ACCOUNT ON SUCH DEPOSIT DATE.

 

(B)  ON THE SERIES 2003-2 CLOSING DATE, THE INDENTURE TRUSTEE SHALL (I) DEPOSIT
$545,379.51 OF THE NET PROCEEDS FROM THE SALE OF THE SERIES 2003-2 INVESTOR
NOTES IN THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT, (II) DEPOSIT
$11,016,000 OF THE NET PROCEEDS FROM THE SALE OF THE SERIES 2003-2 INVESTOR
NOTES IN THE SERIES 2003-2 RESERVE ACCOUNT AND (III) DEPOSIT THE REMAINDER OF
THE NET PROCEEDS FROM THE SALE OF THE SERIES 2003-2 INVESTOR NOTES IN THE SERIES
2003-2 PRINCIPAL COLLECTION SUBACCOUNT.

 

(C)  ON EACH DETERMINATION DATE, THE ADMINISTRATOR SHALL DIRECT THE INDENTURE
TRUSTEE IN WRITING TO ALLOCATE TO THE SERIES 2003-2 INVESTOR NOTEHOLDERS AND
DEPOSIT IN THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT ON THE IMMEDIATELY
SUCCEEDING TRANSFER DATE AMOUNTS WITHDRAWN FROM THE GAIN ON SALE ACCOUNT ON SUCH
TRANSFER DATE, IN AN AMOUNT EQUAL TO THE PRODUCT OF THE AVERAGE DAILY SERIES
2003-2 INVESTED PERCENTAGE DURING THE IMMEDIATELY PRECEDING MONTHLY PERIOD AND
THE AMOUNT WITHDRAWN FROM THE GAIN ON SALE ACCOUNT PURSUANT TO SECTION 5.2(E) OF
THE BASE INDENTURE ON SUCH TRANSFER DATE.

 

(D)  ON EACH DETERMINATION DATE, THE ADMINISTRATOR SHALL DIRECT THE INDENTURE
TRUSTEE IN WRITING TO ALLOCATE TO THE SERIES 2003-2 INVESTOR NOTEHOLDERS AND
DEPOSIT IN THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT ON THE IMMEDIATELY
SUCCEEDING SETTLEMENT DATE THE FOLLOWING AMOUNTS:

 

(I)  ANY UNIT REPURCHASE PAYMENTS MADE BY THE SERVICER AND/OR SPV, IN AN AMOUNT
EQUAL TO THE PRODUCT OF THE AVERAGE DAILY SERIES 2003-2 INVESTED PERCENTAGE
DURING THE IMMEDIATELY PRECEDING MONTHLY PERIOD AND THE AMOUNT OF SUCH UNIT
REPURCHASE PAYMENTS;

 

(II)  THE MONTHLY SERVICER ADVANCE MADE BY THE SERVICER, IN AN AMOUNT EQUAL TO
THE PRODUCT OF THE AVERAGE DAILY SERIES 2003-2 INVESTED PERCENTAGE DURING THE
IMMEDIATELY PRECEDING MONTHLY PERIOD AND THE AMOUNT OF SUCH MONTHLY SERVICER
ADVANCE;

 

19

--------------------------------------------------------------------------------


 

(III)  PAYMENTS MADE UNDER THE LEASE RATE CAPS MAINTAINED BY THE ISSUER PURSUANT
TO SECTIONS 5A.11(A) AND (B), IN AN AMOUNT EQUAL TO THE PRODUCT OF THE AVERAGE
DAILY SERIES 2003-2 INVESTED PERCENTAGE DURING THE IMMEDIATELY PRECEDING MONTHLY
PERIOD AND THE AMOUNT OF SUCH PAYMENTS; AND

 

(IV)  ALL PAYMENTS MADE TO THE INDENTURE TRUSTEE UNDER THE SERIES 2003-2 LEASE
RATE CAP.

 

(E)  DURING THE SERIES 2003-2 REVOLVING PERIOD, THE ADMINISTRATOR MAY DIRECT THE
INDENTURE TRUSTEE IN WRITING ON ANY BUSINESS DAY TO WITHDRAW AMOUNTS ON DEPOSIT
IN THE SERIES 2003-2 PRINCIPAL COLLECTION SUBACCOUNT FOR EITHER OF THE FOLLOWING
PURPOSES:

 

(I)  IF SUCH BUSINESS DAY IS AN ADDITIONAL CLOSING DATE, TO REMIT ALL OR A
PORTION OF THE TRANSFERRED ASSET PAYMENT DUE ON SUCH ADDITIONAL CLOSING DATE
PURSUANT TO THE TRANSFER AGREEMENT; OR

 

(II)  TO REDUCE THE INVESTED AMOUNT OF ANY SERIES OF INVESTOR NOTES.

 

(F)  PRIOR TO THE OCCURRENCE OF A POTENTIAL AMORTIZATION EVENT OR AN
AMORTIZATION EVENT, ON ANY BUSINESS DAY DURING THE PERIOD COMMENCING ON A PERIOD
END DATE TO BUT EXCLUDING THE NEXT SUCCEEDING SETTLEMENT DATE ON WHICH THE
ADMINISTRATOR IS ABLE TO DETERMINE THE AMOUNTS TO BE DISTRIBUTED FROM THE SERIES
2003-2 SETTLEMENT COLLECTION SUBACCOUNT PURSUANT TO PARAGRAPHS (I) THROUGH (XII)
OF SECTION 5A.4(C) ON SUCH SETTLEMENT DATE AND ANY AMOUNTS OWING IN RESPECT OF
THE SERIES 2003-2 PREFERRED MEMBERSHIP INTERESTS UNDER THE SERIES 2003-2
PREFERRED MEMBERSHIP INTEREST PURCHASE AGREEMENT ON SUCH SETTLEMENT DATE, THE
ADMINISTRATOR MAY DIRECT THE INDENTURE TRUSTEE IN WRITING TO WITHDRAW FROM THE
SERIES 2003-2 GENERAL COLLECTION SUBACCOUNT AND REMIT TO THE ISSUER THE SERIES
2003-2 AVAILABLE EXCESS COLLECTIONS AMOUNT FOR SUCH BUSINESS DAY.

 

Section 5A.3                            Determination of Interest.

 

(A)  JPMORGAN CHASE IS HEREBY APPOINTED CALCULATION AGENT FOR THE PURPOSE OF
DETERMINING THE SERIES 2003-2 NOTE RATES FOR EACH SERIES 2003-2 INTEREST
PERIOD.  ON EACH LIBOR DETERMINATION DATE, THE CALCULATION AGENT SHALL DETERMINE
THE SERIES 2003-2 NOTE RATE FOR EACH CLASS OF SERIES 2003-2 INVESTOR NOTES FOR
THE NEXT SUCCEEDING SERIES 2003-2 INTEREST PERIOD AND DELIVER NOTICE OF SUCH
SERIES 2003-2 NOTE RATES TO THE INDENTURE TRUSTEE.  ON EACH LIBOR DETERMINATION
DATE, THE INDENTURE TRUSTEE SHALL DELIVER TO THE ADMINISTRATOR NOTICE OF THE
SERIES 2003-2 NOTE RATE FOR EACH CLASS OF SERIES 2003-2 INVESTOR NOTES FOR THE
NEXT SUCCEEDING SERIES 2003-2 INTEREST PERIOD.

 

(B)  UNTIL THE ADMINISTRATOR SHALL GIVE THE INDENTURE TRUSTEE WRITTEN NOTICE
THAT NEITHER CLASS OF THE SERIES 2003-2 INVESTOR NOTES IS LISTED ON THE
LUXEMBOURG STOCK EXCHANGE, THE INDENTURE TRUSTEE SHALL, OR SHALL INSTRUCT THE
CALCULATION AGENT TO, CAUSE (I) THE SERIES 2003-2 NOTE RATE APPLICABLE TO EACH
CLASS OF THE SERIES 2003-2 INVESTOR NOTES FOR THE NEXT SUCCEEDING SERIES 2003-2
INTEREST PERIOD, THE NUMBER OF DAYS IN SUCH SERIES 2003-2 INTEREST PERIOD, THE
PAYMENT DATE FOR SUCH SERIES 2003-2 INTEREST PERIOD AND THE AMOUNT OF INTEREST
PAYABLE ON EACH CLASS OF SERIES 2003-2 INVESTOR NOTES ON SUCH PAYMENT DATE TO BE
(A) COMMUNICATED TO DTC,

 

20

--------------------------------------------------------------------------------


 

THE PAYING AGENT IN LUXEMBOURG AND THE LUXEMBOURG STOCK EXCHANGE NO LATER THAN
THE BUSINESS DAY IMMEDIATELY FOLLOWING EACH LIBOR DETERMINATION DATE AND (B)
PUBLISHED IN THE AUTHORIZED NEWSPAPER AS SOON AS POSSIBLE AFTER ITS
DETERMINATION.

 

(C)  ON EACH DETERMINATION DATE, THE ADMINISTRATOR SHALL DETERMINE THE EXCESS,
IF ANY (THE “INTEREST SHORTFALL AMOUNT”), OF (I) THE SUM OF (A) THE SERIES
2003-2 MONTHLY INTEREST FOR THE SERIES 2003-2 INTEREST PERIOD ENDING ON THE NEXT
SUCCEEDING PAYMENT DATE AND (B) THE AMOUNT OF ANY UNPAID INTEREST SHORTFALL
AMOUNT, AS OF THE PRECEDING PAYMENT DATE (TOGETHER WITH ANY ADDITIONAL INTEREST
ON SUCH INTEREST SHORTFALL AMOUNT) OVER (II) THE AMOUNT WHICH WILL BE AVAILABLE
TO PAY INTEREST ON THE SERIES 2003-2 INVESTOR NOTES IN ACCORDANCE WITH
SECTION 5A.4(C) ON SUCH PAYMENT DATE.  IF THE INTEREST SHORTFALL AMOUNT WITH
RESPECT TO ANY PAYMENT DATE IS GREATER THAN ZERO, PAYMENTS OF INTEREST TO THE
SERIES 2003-2 INVESTOR NOTEHOLDERS WILL BE REDUCED ON A PRO RATA BASIS, BASED ON
THE AMOUNT OF INTEREST PAYABLE TO EACH SUCH SERIES 2003-2 INVESTOR NOTEHOLDER,
BY THE INTEREST SHORTFALL AMOUNT.  THE PORTION OF THE INTEREST SHORTFALL AMOUNT
ALLOCABLE TO EACH CLASS OF SERIES 2003-2 INVESTOR NOTES SHALL BE REFERRED TO AS
THE “CLASS A-1 INTEREST SHORTFALL AMOUNT” AND THE “CLASS A-2 INTEREST SHORTFALL
AMOUNT”, RESPECTIVELY.  AN ADDITIONAL AMOUNT OF INTEREST (“ADDITIONAL INTEREST”)
SHALL ACCRUE ON THE CLASS A-1 INTEREST SHORTFALL AMOUNT AND THE CLASS A-2
INTEREST SHORTFALL AMOUNT FOR EACH SERIES 2003-2 INTEREST PERIOD AT THE
APPLICABLE SERIES 2003-2 NOTE RATE FOR SUCH SERIES 2003-2 INTEREST PERIOD. 
UNTIL THE ADMINISTRATOR SHALL GIVE THE INDENTURE TRUSTEE WRITTEN NOTICE THAT
NEITHER CLASS OF THE SERIES 2003-2 INVESTOR NOTES IS LISTED ON THE LUXEMBOURG
STOCK EXCHANGE, THE INDENTURE TRUSTEE SHALL, OR SHALL INSTRUCT THE CALCULATION
AGENT TO, NOTIFY THE LUXEMBOURG STOCK EXCHANGE IF, BASED SOLELY ON THE
INFORMATION CONTAINED IN THE MONTHLY SETTLEMENT STATEMENT WITH RESPECT TO THE
SERIES 2003-2 INVESTOR NOTES, THE AMOUNT OF INTEREST TO BE PAID ON ANY CLASS OF
THE SERIES 2003-2 INVESTOR NOTES ON ANY PAYMENT DATE IS LESS THAN THE AMOUNT
PAYABLE THEREON ON SUCH PAYMENT DATE, THE AMOUNT OF SUCH DEFICIT AND THE AMOUNT
OF INTEREST THAT WILL ACCRUE ON SUCH DEFICIT DURING THE NEXT SUCCEEDING SERIES
2003-2 INTEREST PERIOD BY THE BUSINESS DAY PRIOR TO SUCH PAYMENT DATE.

 

(D)  ALL COMMUNICATIONS BY OR ON BEHALF OF THE INDENTURE TRUSTEE TO THE
LUXEMBOURG STOCK EXCHANGE PURSUANT TO THIS SECTION 5A.3 SHALL BE SENT BY
ELECTRONIC MAIL TO THE BANK OF NEW YORK C/O LISTINGS@BANKOFNY.COM.

 

Section 5A.4                            Monthly Application of Collections.

 

(A)  ON EACH SETTLEMENT DATE, THE ADMINISTRATOR SHALL DIRECT THE INDENTURE
TRUSTEE IN WRITING TO WITHDRAW FROM THE SERIES 2003-2 GENERAL COLLECTION
SUBACCOUNT AND ALLOCATE TO THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT AN
AMOUNT EQUAL TO TOTAL CASH AVAILABLE FOR SUCH SETTLEMENT DATE (LESS AN AMOUNT
EQUAL TO THE INVESTMENT INCOME FROM THE SERIES 2003-2 GENERAL COLLECTION
SUBACCOUNT AND THE SERIES 2003-2 PRINCIPAL COLLECTION SUBACCOUNT TRANSFERRED TO
THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT PURSUANT TO SECTION 5A.1(B)).

 

(B)  (I)   IF THE ADMINISTRATOR DETERMINES THAT THE AGGREGATE AMOUNT
DISTRIBUTABLE FROM THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT PURSUANT
TO PARAGRAPHS (I) THROUGH (IX) OF SECTION 5A.4(C) ON ANY PAYMENT DATE EXCEEDS
THE TOTAL CASH AVAILABLE FOR SUCH PAYMENT DATE (THE “DEFICIENCY”), THE
ADMINISTRATOR SHALL NOTIFY THE INDENTURE TRUSTEE THEREOF IN WRITING AT OR BEFORE
10:00 A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY PRECEDING SUCH

 

21

--------------------------------------------------------------------------------


 

PAYMENT DATE, AND THE INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH SUCH NOTICE,
BY 11:00 A.M., NEW YORK CITY TIME, ON SUCH PAYMENT DATE, WITHDRAW FROM THE
SERIES 2003-2 RESERVE ACCOUNT AND DEPOSIT IN THE SERIES 2003-2 SETTLEMENT
COLLECTION SUBACCOUNT AN AMOUNT EQUAL TO THE LEAST OF (X) SUCH DEFICIENCY, (Y)
THE PRODUCT OF THE AVERAGE DAILY SERIES 2003-2 INVESTED PERCENTAGE DURING THE
IMMEDIATELY PRECEDING MONTHLY PERIOD AND AGGREGATE NET LEASE LOSSES FOR SUCH
MONTHLY PERIOD AND (Z) THE SERIES 2003-2 RESERVE ACCOUNT AMOUNT AND, TO THE
EXTENT THAT SUCH AMOUNT IS LESS THAN THE DEFICIENCY, WITHDRAW FROM THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT AND DEPOSIT IN THE SERIES 2003-2 SETTLEMENT
COLLECTION SUBACCOUNT AN AMOUNT EQUAL TO THE LESSER OF THE AMOUNT OF SUCH
INSUFFICIENCY AND THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT AMOUNT.  IF THE
DEFICIENCY WITH RESPECT TO ANY PAYMENT DATE EXCEEDS THE AMOUNTS TO BE WITHDRAWN
FROM THE SERIES 2003-2 RESERVE ACCOUNT AND THE SERIES 2003-2 YIELD SUPPLEMENT
ACCOUNT PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, THE ADMINISTRATOR SHALL
INSTRUCT THE INDENTURE TRUSTEE IN WRITING AT OR BEFORE 10:00 A.M., NEW YORK CITY
TIME, ON THE BUSINESS DAY IMMEDIATELY PRECEDING SUCH PAYMENT DATE, AND THE
INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH SUCH NOTICE, BY 11:00 A.M., NEW YORK
CITY TIME, ON SUCH PAYMENT DATE, WITHDRAW FROM THE SERIES 2003-2 RESERVE ACCOUNT
AND DEPOSIT IN THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT AN AMOUNT
EQUAL TO THE LESSER OF (X) THE REMAINING PORTION OF THE DEFICIENCY AND (Y) THE
SERIES 2003-2 RESERVE ACCOUNT AMOUNT (AFTER GIVING EFFECT TO THE WITHDRAWAL
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE).

 

(II)                                  IF THE ADMINISTRATOR DETERMINES THAT (A)
THE AMOUNT TO BE DEPOSITED IN THE SERIES 2003-2 DISTRIBUTION ACCOUNT IN
ACCORDANCE WITH SECTION 5A.4(C)(IX) AND PAID TO THE CLASS A-1 INVESTOR
NOTEHOLDERS PURSUANT TO SECTION 5A.6 ON THE CLASS A-1 FINAL MATURITY DATE IS
LESS THAN THE CLASS A-1 INVESTED AMOUNT OR (B) THE AMOUNT TO BE DEPOSITED IN THE
SERIES 2003-2 DISTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION 5A.4(C)(IX) AND
PAID TO THE CLASS A-2 INVESTOR NOTEHOLDERS PURSUANT TO SECTION 5A.6 ON THE CLASS
A-2 FINAL MATURITY DATE IS LESS THAN THE CLASS A-2 INVESTED AMOUNT, THE
ADMINISTRATOR SHALL NOTIFY THE INDENTURE TRUSTEE THEREOF IN WRITING AT OR BEFORE
10:00 A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY PRECEDING SUCH
FINAL MATURITY DATE, AND THE INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH SUCH
NOTICE, BY 11:00 A.M., NEW YORK CITY TIME, ON SUCH FINAL MATURITY DATE, WITHDRAW
FROM THE SERIES 2003-2 RESERVE ACCOUNT AND DEPOSIT IN THE SERIES 2003-2
DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF SUCH INSUFFICIENCY AND THE
SERIES 2003-2 RESERVE ACCOUNT AMOUNT (AFTER GIVING EFFECT TO ANY WITHDRAWAL
THEREFROM PURSUANT TO SECTION 5A.4(B)(I) ON SUCH FINAL MATURITY DATE). IN
ADDITION, IF THE SERIES 2003-2 RESERVE ACCOUNT AMOUNT IS LESS THAN SUCH
INSUFFICIENCY ON THE CLASS A-2 FINAL MATURITY DATE, THE ADMINISTRATOR SHALL
NOTIFY THE INDENTURE TRUSTEE THEREOF IN WRITING AT OR BEFORE 10:00 A.M., NEW
YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE CLASS A-2 FINAL
MATURITY DATE, AND THE INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH SUCH NOTICE,
BY 11:00 A.M., NEW YORK CITY TIME, ON THE CLASS A-2 FINAL MATURITY DATE,
WITHDRAW FROM THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT AND DEPOSIT IN THE
SERIES 2003-2 DISTRIBUTION ACCOUNT AN AMOUNT EQUAL TO THE LESSER OF SUCH
REMAINING INSUFFICIENCY AND THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT AMOUNT
(AFTER GIVING EFFECT TO ANY WITHDRAWAL THEREFROM PURSUANT TO SECTION 5A.4(B)(I)
ON THE CLASS A-2 FINAL MATURITY DATE).

 

(C)  ON EACH PAYMENT DATE, BASED SOLELY ON THE INFORMATION CONTAINED IN THE
MONTHLY SETTLEMENT STATEMENT WITH RESPECT TO SERIES 2003-2 INVESTOR NOTES, THE
INDENTURE

 

22

--------------------------------------------------------------------------------


 

TRUSTEE SHALL APPLY THE FOLLOWING AMOUNTS ALLOCATED TO, OR DEPOSITED IN, THE
SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT ON SUCH PAYMENT DATE IN THE
FOLLOWING ORDER OF PRIORITY:

 

(I)  TO SPV, AN AMOUNT EQUAL TO THE SERIES 2003-2 EXCESS FLEET RECEIVABLE
AMOUNT, IF ANY, FOR SUCH PAYMENT DATE;

 

(II)  TO THE GAIN ON SALE ACCOUNT, AN AMOUNT EQUAL TO THE SERIES 2003-2 MONTHLY
RESIDUAL VALUE GAIN, IF ANY, FOR SUCH PAYMENT DATE;

 

(III)  TO THE SERVICER, AN AMOUNT EQUAL TO THE PRODUCT OF THE MONTHLY SERVICER
ADVANCE REIMBURSEMENT AMOUNT FOR SUCH PAYMENT DATE AND THE AVERAGE DAILY SERIES
2003-2 INVESTED PERCENTAGE DURING THE IMMEDIATELY PRECEDING MONTHLY PERIOD;

 

(IV)  IF VMS IS NOT THE SERVICER, TO THE SERVICER, AN AMOUNT EQUAL TO THE SERIES
2003-2 BASIC SERVICING FEE FOR THE SERIES 2003-2 INTEREST PERIOD ENDING ON SUCH
PAYMENT DATE PLUS, ON THE FIRST PAYMENT DATE FOLLOWING THE TRANSFER OF THE
SERVICING FROM VMS TO A SUCCESSOR SERVICER PURSUANT TO SECTION 9.1 OF THE SERIES
1999-1 SUBI SERVICING SUPPLEMENT, TO THE EXTENT NOT REIMBURSED BY VMS, THE
REASONABLE COSTS AND EXPENSES OF THE SUCCESSOR SERVICER INCURRED IN CONNECTION
WITH THE TRANSFER OF THE SERVICING, IN AN AMOUNT UP TO $250,000;

 

(V)  TO THE SERIES 2003-2 DISTRIBUTION ACCOUNT, AN AMOUNT EQUAL TO THE SERIES
2003-2 MONTHLY INTEREST PAYABLE ON SUCH PAYMENT DATE PLUS THE AMOUNT OF ANY
UNPAID INTEREST SHORTFALL AMOUNT, AS OF THE PRECEDING PAYMENT DATE, TOGETHER
WITH ANY ADDITIONAL INTEREST ON SUCH INTEREST SHORTFALL AMOUNT (SUCH AMOUNT, THE
“MONTHLY INTEREST PAYMENT”);

 

(VI)  IF VMS IS THE SERVICER, TO THE SERVICER, AN AMOUNT EQUAL TO THE SERIES
2003-2 BASIC SERVICING FEE FOR THE SERIES 2003-2 INTEREST PERIOD ENDING ON SUCH
PAYMENT DATE;

 

(VII)  TO THE ADMINISTRATOR, AN AMOUNT EQUAL TO THE SERIES 2003-2 ADMINISTRATOR
FEE FOR THE SERIES 2003-2 INTEREST PERIOD ENDING ON SUCH PAYMENT DATE;

 

(VIII)  OTHER THAN DURING A LOCKOUT PERIOD, TO THE SERIES 2003-2 PREFERRED
MEMBER DISTRIBUTION ACCOUNT, AN AMOUNT EQUAL TO THE DIVIDEND AMOUNT FOR SUCH
PAYMENT DATE;

 

(IX)  (A) ON ANY PAYMENT DATE IMMEDIATELY SUCCEEDING A MONTHLY PERIOD FALLING IN
THE SERIES 2003-2 REVOLVING PERIOD, TO THE SERIES 2003-2 PRINCIPAL COLLECTION
SUBACCOUNT, AN AMOUNT EQUAL TO THE SERIES 2003-2 ALLOCATED ASSET AMOUNT
DEFICIENCY, IF ANY, ON SUCH PAYMENT DATE, (B) ON THE EARLIER OF (X) THE SECOND
PAYMENT DATE FOLLOWING THE MAY 2005 PERIOD END DATE OR (Y) THE FIRST PAYMENT
DATE FOLLOWING THE OCCURRENCE OF AN AMORTIZATION EVENT, TO THE SERIES 2003-2
DISTRIBUTION ACCOUNT, AN AMOUNT EQUAL TO THE LESSER OF THE SERIES 2003-2
PRINCIPAL PAYMENT AMOUNT FOR SUCH PAYMENT DATE AND THE SERIES 2003-2 INVESTED
AMOUNT ON SUCH PAYMENT DATE AND (C) IF ANY SERIES 2003-2 PREFERRED MEMBERSHIP
INTERESTS ARE ISSUED AND OUTSTANDING, ON ANY PAYMENT DATE ON AND AFTER THE
SERIES 2003-2 NOTE TERMINATION DATE, TO THE SERIES 2003-2 PREFERRED MEMBER
DISTRIBUTION ACCOUNT, AN AMOUNT EQUAL TO THE SERIES 2003-2 PRINCIPAL PAYMENT
AMOUNT

 

23

--------------------------------------------------------------------------------


 

FOR SUCH PAYMENT DATE (OR, ON THE SERIES 2003-2 NOTE TERMINATION DATE, THE
PORTION THEREOF NOT DEPOSITED INTO THE SERIES 2003-2 DISTRIBUTION ACCOUNT);
PROVIDED, HOWEVER THAT ON OR AFTER THE SERIES 2003-2 NOTE TERMINATION DATE
DURING A LOCKOUT PERIOD, THE SERIES 2003-2 PRINCIPAL PAYMENT AMOUNT FOR SUCH
PAYMENT DATE (OR, ON THE SERIES 2003-2 NOTE TERMINATION DATE, THE PORTION
THEREOF NOT DEPOSITED INTO THE SERIES 2003-2 DISTRIBUTION ACCOUNT) SHALL BE
APPLIED BY THE INDENTURE TRUSTEE IN ACCORDANCE WITH SECTION 5.4(D) OF THE BASE
INDENTURE;

 

(X)  TO THE SERIES 2003-2 RESERVE ACCOUNT, TO THE EXTENT THAT A SERIES 2003-2
LIQUID CREDIT ENHANCEMENT DEFICIENCY EXISTS OR, ON ANY PAYMENT DATE IMMEDIATELY
SUCCEEDING A MONTHLY PERIOD FALLING IN THE SERIES 2003-2 AMORTIZATION PERIOD, TO
THE EXTENT THAT A SERIES 2003-2 ALLOCATED ASSET AMOUNT DEFICIENCY EXISTS, AN
AMOUNT EQUAL TO THE GREATER OF SUCH DEFICIENCIES;

 

(XI)  TO THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT, TO THE EXTENT THAT A SERIES
2003-2 YIELD SUPPLEMENT DEFICIENCY EXISTS (OR, WILL EXIST AFTER GIVING EFFECT TO
ANY REDUCTION IN THE CLASS X 1999-1B INVESTED AMOUNT ON SUCH PAYMENT DATE), AN
AMOUNT EQUAL TO SUCH DEFICIENCY;

 

(XII)  IF VMS IS NOT THE SERVICER, TO THE SERVICER, AN AMOUNT EQUAL TO ANY
SERIES 2003-2 SUPPLEMENTAL SERVICING FEE FOR THE SERIES 2003-2 INTEREST PERIOD
ENDING ON SUCH PAYMENT DATE;

 

(XIII)  IF ANY SERIES 2003-2 PREFERRED MEMBERSHIP INTERESTS ARE ISSUED AND
OUTSTANDING, TO THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT, AN
AMOUNT EQUAL TO THE BALANCE REMAINING IN THE SERIES 2003-2 SETTLEMENT COLLECTION
SUBACCOUNT;

 

(XIV)  IF NO SERIES 2003-2 PREFERRED MEMBERSHIP INTERESTS ARE ISSUED AND
OUTSTANDING, TO, OR AT THE WRITTEN DIRECTION OF, THE ISSUER, AN AMOUNT EQUAL TO
THE BALANCE REMAINING IN THE SERIES 2003-2 SETTLEMENT COLLECTION SUBACCOUNT.

 

Section 5A.5                            Payment of Monthly Interest Payment.

 

On each Payment Date, based solely on the information contained in the Monthly
Settlement Statement with respect to the Series 2003-2 Investor Notes, the
Indenture Trustee shall, in accordance with Section 6.1 of the Base Indenture,
distribute to the Series 2003-2 Investor Noteholders, from the Series 2003-2
Distribution Account the Monthly Interest Payment to the extent of the amount
deposited in the Series 2003-2 Distribution Account for the payment of interest
pursuant to Section 5A.4(c)(v).

 

Section 5A.6                            Payment of Principal.

 

(A)  THE PRINCIPAL AMOUNT OF EACH CLASS OF THE SERIES 2003-2 INVESTOR NOTES
SHALL BE DUE AND PAYABLE ON THE FINAL MATURITY DATE WITH RESPECT TO SUCH CLASS.

 

(B)  ON EACH PAYMENT DATE ON WHICH A DEPOSIT IS MADE TO THE SERIES 2003-2
DISTRIBUTION ACCOUNT PURSUANT TO SECTION 5A.4(C)(IX) OR AN AMOUNT IS DEPOSITED
IN THE SERIES 2003-2 DISTRIBUTION ACCOUNT PURSUANT TO SECTION 5A.4(B)(II), BASED
SOLELY ON THE INFORMATION

 

24

--------------------------------------------------------------------------------


 

CONTAINED IN THE MONTHLY SETTLEMENT STATEMENT WITH RESPECT TO SERIES 2003-2
INVESTOR NOTES, THE INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH SECTION 6.1 OF
THE BASE INDENTURE, DISTRIBUTE DURING THE SERIES 2003-2 AMORTIZATION PERIOD, PRO
RATA TO EACH CLASS A-1 INVESTOR NOTEHOLDER FROM THE SERIES 2003-2 DISTRIBUTION
ACCOUNT THE AMOUNT DEPOSITED THEREIN PURSUANT TO SECTION 5A.4(C)(IX) AND
SECTION 5A.4(B)(II) IN ORDER TO PAY THE CLASS A-1 INVESTED AMOUNT, AND
THEREAFTER PRO RATA TO EACH CLASS A-2 INVESTOR NOTEHOLDER FROM THE SERIES 2003-2
DISTRIBUTION ACCOUNT THE AMOUNT DEPOSITED THEREIN PURSUANT TO
SECTION 5A.4(C)(IX) AND SECTION 5A.4(B)(II) IN ORDER TO PAY THE CLASS A-2
INVESTED AMOUNT; PROVIDED HOWEVER THAT ON ANY PAYMENT DATE FALLING AFTER THE
OCCURRENCE OF AN AMORTIZATION EVENT RESULTING FROM THE OCCURRENCE OF AN EVENT OF
DEFAULT DESCRIBED IN SECTION 9.1(A), (B) OR (F) OF THE BASE INDENTURE THE
INDENTURE TRUSTEE SHALL DISTRIBUTE PRO RATA TO EACH SERIES 2003-2 INVESTOR
NOTEHOLDER FROM THE SERIES 2003-2 DISTRIBUTION ACCOUNT THE AMOUNTS DEPOSITED
THEREIN PURSUANT TO SECTION 5A.4(C)(IX) AND SECTION 5A.4(B)(II) IN ORDER TO PAY
THE CLASS A-1 INVESTED AMOUNT AND THE CLASS A-2 INVESTED AMOUNT.

 

(C)  THE INDENTURE TRUSTEE SHALL NOTIFY THE PERSON IN WHOSE NAME A SERIES 2003-2
INVESTOR NOTE IS REGISTERED AT THE CLOSE OF BUSINESS ON THE RECORD DATE
PRECEDING THE PAYMENT DATE ON WHICH THE ISSUER EXPECTS THAT THE FINAL
INSTALLMENT OF PRINCIPAL OF AND INTEREST ON SUCH SERIES 2003-2 INVESTOR NOTE
WILL BE PAID.  SUCH NOTICE SHALL BE MADE AT THE EXPENSE OF THE ADMINISTRATOR AND
SHALL BE MAILED WITHIN THREE (3) BUSINESS DAYS OF RECEIPT OF A MONTHLY
SETTLEMENT STATEMENT INDICATING THAT SUCH FINAL PAYMENT WILL BE MADE AND SHALL
SPECIFY THAT SUCH FINAL INSTALLMENT WILL BE PAYABLE ONLY UPON PRESENTATION AND
SURRENDER OF SUCH SERIES 2003-2 INVESTOR NOTE AND SHALL SPECIFY THE PLACE WHERE
SUCH SERIES 2003-2 INVESTOR NOTE MAY BE PRESENTED AND SURRENDERED FOR PAYMENT OF
SUCH INSTALLMENT.  NOTICES IN CONNECTION WITH REDEMPTIONS OF SERIES 2003-2
INVESTOR NOTES SHALL BE (I) TRANSMITTED BY FACSIMILE TO SERIES 2003-2 INVESTOR
NOTEHOLDERS HOLDING GLOBAL NOTES AND (II) SENT BY REGISTERED MAILED TO SERIES
2003-2 INVESTOR NOTEHOLDERS HOLDING DEFINITIVE NOTES AND SHALL SPECIFY THAT SUCH
FINAL INSTALLMENT WILL BE PAYABLE ONLY UPON PRESENTATION AND SURRENDER OF SUCH
SERIES 2003-2 INVESTOR NOTE AND SHALL SPECIFY THE PLACE WHERE SUCH SERIES 2003-2
INVESTOR NOTE MAY BE PRESENTED AND SURRENDERED FOR PAYMENT OF SUCH INSTALLMENT.

 

Section 5A.7                            The Administrator’s Failure to Instruct
the Indenture Trustee to Make a Deposit or Payment.

 

When any payment or deposit hereunder or under any other Transaction Document is
required to be made by the Indenture Trustee at or prior to a specified time,
the Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.  If the Administrator
fails to give notice or instructions to make any payment from or deposit into
the Collection Account or any subaccount thereof required to be given by the
Administrator, at the time specified herein or in any other Transaction Document
(after giving effect to applicable grace periods), the Indenture Trustee shall
make such payment or deposit into or from the Collection Account or such
subaccount without such notice or instruction from the Administrator; provided
that the Administrator, upon request of the Indenture Trustee, promptly provides
the Indenture Trustee with all information necessary to allow the Indenture
Trustee to make such a payment or deposit in the event that the Indenture
Trustee shall take or refrain from taking action pursuant to this Section 5A.7,
the Administrator shall, by 5:00 p.m., New York City time, on any day the
Indenture Trustee makes a payment or deposit based on information or direction
from the Administrator, provide (i) written

 

25

--------------------------------------------------------------------------------


 

confirmation of any such direction and (ii) written confirmation of all
information used by the Administrator in giving any such direction.

 

Section 5A.8                            Series 2003-2 Reserve Account.

 

(A)  THE INDENTURE TRUSTEE SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS AN
ACCOUNT (THE “SERIES 2003-2 RESERVE ACCOUNT”), BEARING A DESIGNATION CLEARLY
INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE
SERIES 2003-2 INVESTOR NOTEHOLDERS.  THE SERIES 2003-2 RESERVE ACCOUNT SHALL BE
AN ELIGIBLE DEPOSIT ACCOUNT; PROVIDED THAT, IF AT ANY TIME SUCH ACCOUNT IS NOT
AN ELIGIBLE DEPOSIT ACCOUNT, THEN THE INDENTURE TRUSTEE SHALL, WITHIN 30 DAYS OF
OBTAINING KNOWLEDGE OF SUCH REDUCTION, ESTABLISH A NEW SERIES 2003-2 RESERVE
ACCOUNT THAT IS AN ELIGIBLE DEPOSIT ACCOUNT. IF THE INDENTURE TRUSTEE
ESTABLISHES A NEW SERIES 2003-2 RESERVE ACCOUNT, IT SHALL TRANSFER ALL CASH AND
INVESTMENTS FROM THE NON-QUALIFYING SERIES 2003-2 RESERVE ACCOUNT INTO THE NEW
SERIES 2003-2 RESERVE ACCOUNT. INITIALLY, THE SERIES 2003-2 RESERVE ACCOUNT WILL
BE ESTABLISHED WITH JPMORGAN CHASE BANK.

 

(B)  THE ISSUER MAY INSTRUCT THE INSTITUTION MAINTAINING THE SERIES 2003-2
RESERVE ACCOUNT IN WRITING TO INVEST FUNDS ON DEPOSIT IN THE SERIES 2003-2
RESERVE ACCOUNT FROM TIME TO TIME IN PERMITTED INVESTMENTS SELECTED BY THE
ISSUER (BY STANDING INSTRUCTIONS OR OTHERWISE); PROVIDED, HOWEVER, THAT ANY SUCH
INVESTMENT SHALL MATURE NOT LATER THAN THE BUSINESS DAY PRIOR TO THE PAYMENT
DATE FOLLOWING THE DATE ON WHICH SUCH FUNDS WERE RECEIVED.  ALL SUCH PERMITTED
INVESTMENTS WILL BE CREDITED TO THE SERIES 2003-2 RESERVE ACCOUNT AND ANY SUCH
PERMITTED INVESTMENTS THAT CONSTITUTE (I)  PHYSICAL PROPERTY (AND THAT IS NOT
EITHER A UNITED STATES SECURITY ENTITLEMENT OR A SECURITY ENTITLEMENT) SHALL BE
DELIVERED TO THE INDENTURE TRUSTEE IN ACCORDANCE WITH PARAGRAPH (A) OF THE
DEFINITION OF “DELIVERY” AND SHALL BE HELD BY THE INDENTURE TRUSTEE PENDING
MATURITY OR DISPOSITION; (II) UNITED STATES SECURITY ENTITLEMENTS OR SECURITY
ENTITLEMENTS SHALL BE CONTROLLED BY THE INDENTURE TRUSTEE PENDING MATURITY OR
DISPOSITION; AND (III) UNCERTIFICATED SECURITIES (AND NOT UNITED STATES SECURITY
ENTITLEMENTS) SHALL BE DELIVERED TO THE INDENTURE TRUSTEE IN ACCORDANCE WITH
PARAGRAPH (B) OF THE DEFINITION OF “DELIVERY” AND SHALL BE MAINTAINED BY THE
INDENTURE TRUSTEE PENDING MATURITY OR DISPOSITION.  THE INDENTURE TRUSTEE SHALL,
AT THE DIRECTION AND EXPENSE OF THE ADMINISTRATOR, TAKE SUCH ADDITIONAL ACTION
AS IS REQUIRED TO MAINTAIN THE INDENTURE TRUSTEE’S SECURITY INTEREST IN THE
PERMITTED INVESTMENTS CREDITED TO THE SERIES 2003-2 RESERVE ACCOUNT.  IN ABSENCE
OF WRITTEN DIRECTION AS PROVIDED HEREUNDER, FUNDS ON DEPOSIT IN THE SERIES
2003-2 RESERVE ACCOUNT SHALL REMAIN UNINVESTED.

 

(C)  ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) PAID ON
FUNDS ON DEPOSIT IN THE SERIES 2003-2 RESERVE ACCOUNT SHALL BE DEEMED TO BE ON
DEPOSIT AND AVAILABLE FOR DISTRIBUTION.

 

(D)  IF THERE IS A SERIES 2003-2 RESERVE ACCOUNT SURPLUS ON ANY SETTLEMENT DATE,
THE ADMINISTRATOR MAY NOTIFY THE INDENTURE TRUSTEE THEREOF IN WRITING AND
INSTRUCT THE INDENTURE TRUSTEE TO WITHDRAW FROM THE SERIES 2003-2 RESERVE
ACCOUNT AND DEPOSIT IN THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT,
AND THE INDENTURE TRUSTEE SHALL WITHDRAW FROM THE SERIES 2003-2 RESERVE ACCOUNT
AND DEPOSIT IN THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT, SO LONG
AS NO SERIES 2003-2 ALLOCATED ASSET AMOUNT DEFICIENCY EXISTS OR WOULD RESULT

 

26

--------------------------------------------------------------------------------


 

THEREFROM, AN AMOUNT UP TO THE LESSER OF (I) SUCH SERIES 2003-2 RESERVE ACCOUNT
SURPLUS ON SUCH BUSINESS DAY AND (II) THE SERIES 2003-2 RESERVE ACCOUNT AMOUNT
ON SUCH BUSINESS DAY.

 

(E)  AMOUNTS WILL BE WITHDRAWN FROM THE SERIES 2003-2 RESERVE ACCOUNT IN
ACCORDANCE WITH SECTION 5A.4(B).

 

(F)  IN ORDER TO SECURE AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE ISSUER
OBLIGATIONS WITH RESPECT TO THE SERIES 2003-2 INVESTOR NOTES, THE ISSUER HEREBY
GRANTS A SECURITY INTEREST IN AND ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS
OVER TO THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR
NOTEHOLDERS, ALL OF THE ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING (WHETHER NOW OR HEREAFTER EXISTING OR ACQUIRED): (I) THE SERIES 2003-2
RESERVE ACCOUNT, INCLUDING ANY SECURITY ENTITLEMENT THERETO; (II) ALL FUNDS ON
DEPOSIT THEREIN FROM TIME TO TIME; (III) ALL CERTIFICATES AND INSTRUMENTS, IF
ANY, REPRESENTING OR EVIDENCING ANY OR ALL OF THE SERIES 2003-2 RESERVE ACCOUNT
OR THE FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME; (IV) ALL INVESTMENTS MADE AT
ANY TIME AND FROM TIME TO TIME WITH MONIES IN THE SERIES 2003-2 RESERVE ACCOUNT,
WHETHER CONSTITUTING SECURITIES, INSTRUMENTS, GENERAL INTANGIBLES, INVESTMENT
PROPERTY, FINANCIAL ASSETS OR OTHER PROPERTY; (V) ALL INTEREST, DIVIDENDS, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE SERIES 2003-2 RESERVE
ACCOUNT, THE FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME OR THE INVESTMENTS MADE
WITH SUCH FUNDS; AND (VI) ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, CASH.  THE INDENTURE TRUSTEE SHALL POSSESS ALL
RIGHT, TITLE AND INTEREST IN ALL FUNDS ON DEPOSIT FROM TIME TO TIME IN THE
SERIES 2003-2 RESERVE ACCOUNT AND IN ALL PROCEEDS THEREOF AND SHALL BE THE ONLY
PERSON AUTHORIZED TO ORIGINATE ENTITLEMENT ORDERS IN RESPECT OF THE SERIES
2003-2 RESERVE ACCOUNT.  THE INDENTURE TRUSTEE AND THE SERIES 2003-2 INVESTOR
NOTEHOLDERS SHALL HAVE NO INTEREST IN ANY AMOUNTS WITHDRAWN FROM THE SERIES
2003-2 RESERVE ACCOUNT AND DEPOSITED IN THE SERIES 2003-2 PREFERRED MEMBER
DISTRIBUTION ACCOUNT.

 

(G)  ON THE FIRST PAYMENT DATE AFTER THE SERIES 2003-2 NOTE TERMINATION DATE ON
WHICH THE SUM OF (A) THE SERIES 2003-2 RESERVE ACCOUNT AMOUNT, (B) THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT AMOUNT AND (C) THE AMOUNT AVAILABLE TO BE
DEPOSITED IN THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT IN
ACCORDANCE WITH SECTION 5A.4(C)(IX) IS AT LEAST EQUAL TO THE AGGREGATE STATED
LIQUIDATION PREFERENCE OF THE SERIES 2003-2 PREFERRED MEMBERSHIP INTERESTS AND
ON ANY PAYMENT DATE THEREAFTER, THE INDENTURE TRUSTEE, ACTING IN ACCORDANCE WITH
THE WRITTEN INSTRUCTIONS OF THE ADMINISTRATOR SHALL WITHDRAW FROM THE SERIES
2003-2 RESERVE ACCOUNT ALL AMOUNTS ON DEPOSIT THEREIN FOR DEPOSIT IN THE SERIES
2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT.

 

Section 5A.9                            Series 2003-2 Yield Supplement Account.

 

(A)  THE INDENTURE TRUSTEE SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS AN
ACCOUNT (THE “SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT”), BEARING A DESIGNATION
CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF
THE SERIES 2003-2 INVESTOR NOTEHOLDERS.  THE SERIES 2003-2 YIELD SUPPLEMENT
ACCOUNT SHALL BE AN ELIGIBLE DEPOSIT ACCOUNT; PROVIDED THAT, IF AT ANY TIME SUCH
ACCOUNT IS NOT AN ELIGIBLE DEPOSIT ACCOUNT, THEN THE INDENTURE TRUSTEE SHALL,
WITHIN 30 DAYS OF OBTAINING KNOWLEDGE OF SUCH REDUCTION, ESTABLISH A NEW SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT THAT IS AN ELIGIBLE DEPOSIT ACCOUNT. IF THE
INDENTURE TRUSTEE ESTABLISHES A

 

27

--------------------------------------------------------------------------------


 

NEW SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT, IT SHALL TRANSFER ALL CASH AND
INVESTMENTS FROM THE NON-QUALIFYING SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT INTO
THE NEW SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT. INITIALLY, THE SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT WILL BE ESTABLISHED WITH JPMORGAN CHASE BANK.

 

(B)  THE ISSUER MAY INSTRUCT THE INSTITUTION MAINTAINING THE SERIES 2003-2 YIELD
SUPPLEMENT ACCOUNT IN WRITING TO INVEST FUNDS ON DEPOSIT IN THE SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT FROM TIME TO TIME IN PERMITTED INVESTMENTS SELECTED BY
THE ISSUER (BY STANDING INSTRUCTIONS OR OTHERWISE); PROVIDED, HOWEVER, THAT ANY
SUCH INVESTMENT SHALL MATURE NOT LATER THAN THE BUSINESS DAY PRIOR TO THE
PAYMENT DATE FOLLOWING THE DATE ON WHICH SUCH FUNDS WERE RECEIVED.  ALL SUCH
PERMITTED INVESTMENTS WILL BE CREDITED TO THE SERIES 2003-2 YIELD SUPPLEMENT
ACCOUNT AND ANY SUCH PERMITTED INVESTMENTS THAT CONSTITUTE (I)  PHYSICAL
PROPERTY (AND THAT IS NOT EITHER A UNITED STATES SECURITY ENTITLEMENT OR A
SECURITY ENTITLEMENT) SHALL BE DELIVERED TO THE INDENTURE TRUSTEE IN ACCORDANCE
WITH PARAGRAPH (A) OF THE DEFINITION OF “DELIVERY” AND SHALL BE HELD BY THE
INDENTURE TRUSTEE PENDING MATURITY OR DISPOSITION; (II) UNITED STATES SECURITY
ENTITLEMENTS OR SECURITY ENTITLEMENTS SHALL BE CONTROLLED BY THE INDENTURE
TRUSTEE PENDING MATURITY OR DISPOSITION; AND (III) UNCERTIFICATED SECURITIES
(AND NOT UNITED STATES SECURITY ENTITLEMENTS) SHALL BE DELIVERED TO THE
INDENTURE TRUSTEE IN ACCORDANCE WITH PARAGRAPH (B) OF THE DEFINITION OF
“DELIVERY” AND SHALL BE MAINTAINED BY THE INDENTURE TRUSTEE PENDING MATURITY OR
DISPOSITION.  THE INDENTURE TRUSTEE SHALL, AT THE DIRECTION AND EXPENSE OF THE
ADMINISTRATOR, TAKE SUCH ADDITIONAL ACTION AS IS REQUIRED TO MAINTAIN THE
INDENTURE TRUSTEE’S SECURITY INTEREST IN THE PERMITTED INVESTMENTS CREDITED TO
THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT.  IN ABSENCE OF WRITTEN DIRECTION AS
PROVIDED HEREUNDER, FUNDS ON DEPOSIT IN THE SERIES 2003-2 YIELD SUPPLEMENT
ACCOUNT SHALL REMAIN UNINVESTED.

 

(C)  ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES) PAID ON
FUNDS ON DEPOSIT IN THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT SHALL BE DEEMED
TO BE ON DEPOSIT AND AVAILABLE FOR DISTRIBUTION.

 

(D)  IF THERE IS A SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT SURPLUS ON ANY
SETTLEMENT DATE, THE ADMINISTRATOR MAY NOTIFY THE INDENTURE TRUSTEE THEREOF IN
WRITING AND REQUEST THE INDENTURE TRUSTEE TO WITHDRAW FROM THE SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT AND DEPOSIT IN THE SERIES 2003-2 PREFERRED MEMBER
DISTRIBUTION ACCOUNT, AND THE INDENTURE TRUSTEE SHALL WITHDRAW FROM THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT AND DEPOSIT IN THE SERIES 2003-2 PREFERRED
MEMBER DISTRIBUTION ACCOUNT AN AMOUNT UP TO THE LESSER OF (I) SUCH SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT SURPLUS ON SUCH BUSINESS DAY AND (II) THE SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT AMOUNT ON SUCH BUSINESS DAY.

 

(E)  AMOUNTS WILL BE WITHDRAWN FROM THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT
IN ACCORDANCE WITH SECTION 5A.4(B).

 

(F)  IN ORDER TO SECURE AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE ISSUER
OBLIGATIONS WITH RESPECT TO THE SERIES 2003-2 INVESTOR NOTES, THE ISSUER HEREBY
GRANTS A SECURITY INTEREST IN AND ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS
OVER TO THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR
NOTEHOLDERS, ALL OF THE ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING (WHETHER NOW OR HEREAFTER EXISTING OR ACQUIRED): (I) THE SERIES 2003-2
YIELD SUPPLEMENT ACCOUNT, INCLUDING ANY SECURITY ENTITLEMENT THERETO; (II) ALL
FUNDS ON DEPOSIT THEREIN

 

28

--------------------------------------------------------------------------------


 

FROM TIME TO TIME; (III) ALL CERTIFICATES AND INSTRUMENTS, IF ANY, REPRESENTING
OR EVIDENCING ANY OR ALL OF THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT OR THE
FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME; (IV) ALL INVESTMENTS MADE AT ANY
TIME AND FROM TIME TO TIME WITH MONIES IN THE SERIES 2003-2 YIELD SUPPLEMENT
ACCOUNT, WHETHER CONSTITUTING SECURITIES, INSTRUMENTS, GENERAL INTANGIBLES,
INVESTMENT PROPERTY, FINANCIAL ASSETS OR OTHER PROPERTY; (V) ALL INTEREST,
DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT, THE FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME
OR THE INVESTMENTS MADE WITH SUCH FUNDS; AND (VI) ALL PROCEEDS OF ANY AND ALL OF
THE FOREGOING, INCLUDING, WITHOUT LIMITATION, CASH.  THE INDENTURE TRUSTEE SHALL
POSSESS ALL RIGHT, TITLE AND INTEREST IN ALL FUNDS ON DEPOSIT FROM TIME TO TIME
IN THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT AND IN ALL PROCEEDS THEREOF AND
SHALL BE THE ONLY PERSON AUTHORIZED TO ORIGINATE ENTITLEMENT ORDERS IN RESPECT
OF THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT.  THE INDENTURE TRUSTEE AND THE
SERIES 2003-2 INVESTOR NOTEHOLDERS SHALL HAVE NO INTEREST IN ANY AMOUNTS
WITHDRAWN FROM THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT AND DEPOSITED IN THE
SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT.

 

(G)  ON THE FIRST PAYMENT DATE AFTER THE SERIES 2003-2 NOTE TERMINATION DATE ON
WHICH THE SUM OF (A) THE SERIES 2003-2 RESERVE ACCOUNT AMOUNT, (B) THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT AMOUNT AND (C) THE AMOUNT AVAILABLE TO BE
DEPOSITED IN THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT IN
ACCORDANCE WITH SECTION 5A.4(C)(IX) IS AT LEAST EQUAL TO THE AGGREGATE STATED
LIQUIDATION PREFERENCE OF THE SERIES 2003-2 PREFERRED MEMBERSHIP INTERESTS AND
ON ANY PAYMENT DATE THEREAFTER, THE INDENTURE TRUSTEE, ACTING IN ACCORDANCE WITH
THE WRITTEN INSTRUCTIONS OF THE ADMINISTRATOR SHALL WITHDRAW FROM THE SERIES
2003-2 YIELD SUPPLEMENT ACCOUNT ALL AMOUNTS ON DEPOSIT THEREIN FOR DEPOSIT IN
THE SERIES 2003-2 PREFERRED MEMBER DISTRIBUTION ACCOUNT.

 

Section 5A.10                      Series 2003-2 Distribution Account.

 

(A)  THE INDENTURE TRUSTEE SHALL ESTABLISH AND MAINTAIN IN THE NAME OF THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR NOTEHOLDERS AN
ACCOUNT (THE “SERIES 2003-2 DISTRIBUTION ACCOUNT”), BEARING A DESIGNATION
CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF
THE SERIES 2003-2 INVESTOR NOTEHOLDERS.  THE SERIES 2003-2 DISTRIBUTION ACCOUNT
SHALL BE AN ELIGIBLE DEPOSIT ACCOUNT; PROVIDED THAT, IF AT ANY TIME SUCH ACCOUNT
IS NOT AN ELIGIBLE DEPOSIT ACCOUNT, THEN THE INDENTURE TRUSTEE SHALL, WITHIN 30
DAYS OF OBTAINING KNOWLEDGE OF SUCH REDUCTION, ESTABLISH A NEW SERIES 2003-2
DISTRIBUTION ACCOUNT THAT IS AN ELIGIBLE DEPOSIT ACCOUNT. IF THE INDENTURE
TRUSTEE ESTABLISHES A NEW SERIES 2003-2 DISTRIBUTION ACCOUNT, IT SHALL TRANSFER
ALL CASH AND INVESTMENTS FROM THE NON-QUALIFYING SERIES 2003-2 DISTRIBUTION
ACCOUNT INTO THE NEW SERIES 2003-2 DISTRIBUTION ACCOUNT. INITIALLY, THE SERIES
2003-2 DISTRIBUTION ACCOUNT WILL BE ESTABLISHED WITH JPMORGAN CHASE BANK.

 

(B)  IN ORDER TO SECURE AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE ISSUER
OBLIGATIONS WITH RESPECT TO THE SERIES 2003-2 INVESTOR NOTES, THE ISSUER HEREBY
GRANTS A SECURITY INTEREST IN AND ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS
OVER TO THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR
NOTEHOLDERS, ALL OF THE ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING (WHETHER NOW OR HEREAFTER EXISTING OR ACQUIRED): (I) THE SERIES 2003-2
DISTRIBUTION ACCOUNT, INCLUDING ANY SECURITY ENTITLEMENT THERETO; (II) ALL FUNDS
ON DEPOSIT THEREIN FROM TIME TO TIME; (III) ALL CERTIFICATES AND INSTRUMENTS, IF
ANY, REPRESENTING OR EVIDENCING ANY OR

 

29

--------------------------------------------------------------------------------


 

ALL OF THE SERIES 2003-2 DISTRIBUTION ACCOUNT OR THE FUNDS ON DEPOSIT THEREIN
FROM TIME TO TIME; (IV) ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND OTHER
PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR THE SERIES 2003-2 DISTRIBUTION ACCOUNT OR THE
FUNDS ON DEPOSIT THEREIN FROM TIME TO TIME; AND (V) ALL PROCEEDS OF ANY AND ALL
OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, CASH.  THE INDENTURE TRUSTEE
SHALL POSSESS ALL RIGHT, TITLE AND INTEREST IN ALL FUNDS ON DEPOSIT FROM TIME TO
TIME IN THE SERIES 2003-2 DISTRIBUTION ACCOUNT AND IN ALL PROCEEDS THEREOF AND
SHALL BE THE ONLY PERSON AUTHORIZED TO ORIGINATE ENTITLEMENT ORDERS IN RESPECT
OF THE SERIES 2003-2 DISTRIBUTION ACCOUNT.

 

Section 5A.11                      Lease Rate Caps.

 

(A)  THE ISSUER SHALL HAVE OBTAINED ON THE SERIES 2003-2 CLOSING DATE AND SHALL
THEREAFTER MAINTAIN ONE OR MORE INTEREST RATE CAPS, EACH FROM A SERIES 2003-2
ELIGIBLE COUNTERPARTY, HAVING, IN THE AGGREGATE, A NOTIONAL AMOUNT ON THE SERIES
2003-2 CLOSING DATE AT LEAST EQUAL TO THE AGGREGATE LEASE BALANCE OF ALL FIXED
RATE LEASES ALLOCATED TO THE LEASE SUBI PORTFOLIO AS OF THE SERIES 2003-2
CLOSING DATE, PLUS, IN THE CASE OF ALL SUCH FIXED RATE LEASES THAT ARE
CLOSED-END LEASES, THE AGGREGATE STATED RESIDUAL VALUES OF THE RELATED LEASED
VEHICLES AND ON EACH PAYMENT DATE THEREAFTER AT LEAST EQUAL TO THE AGGREGATE
SCHEDULED LEASE BALANCE OF ALL SUCH FIXED RATE LEASES AS OF THE LAST DAY OF THE
MONTHLY PERIOD IMMEDIATELY PRECEDING SUCH PAYMENT DATE, PLUS, IN THE CASE OF ALL
SUCH FIXED RATE LEASES THAT ARE CLOSED-END LEASES, THE AGGREGATE STATED RESIDUAL
VALUES OF THE RELATED LEASED VEHICLES, AND AN EFFECTIVE STRIKE RATE BASED ON THE
EURODOLLAR RATE SET FORTH THEREIN IN EFFECT ON THE DATES SET FORTH THEREIN AT
THE MOST EQUAL TO THE WEIGHTED AVERAGE FIXED RATE OF INTEREST ON SUCH FIXED RATE
LEASES MINUS 0.705% PER ANNUM.

 

(B)  ON OR PRIOR TO THE DATE THAT ANY FIXED RATE LEASE IS ALLOCATED TO THE LEASE
SUBI PORTFOLIO ON OR AFTER THE SERIES 2003-2 CLOSING DATE, THE ISSUER SHALL HAVE
OBTAINED AND SHALL THEREAFTER MAINTAIN AN INTEREST RATE CAP FROM A SERIES 2003-2
ELIGIBLE COUNTERPARTY HAVING A NOTIONAL AMOUNT EQUAL TO THE INITIAL LEASE
BALANCE OF SUCH FIXED RATE LEASE, PLUS, IN THE CASE OF A CLOSED-END LEASE, THE
STATED RESIDUAL VALUE OF THE RELATED LEASED VEHICLE AND ON EACH PAYMENT DATE
THEREAFTER AT LEAST EQUAL TO THE SCHEDULED LEASE BALANCE OF SUCH FIXED RATE
LEASE AS OF THE LAST DAY OF THE MONTHLY PERIOD IMMEDIATELY PRECEDING SUCH
PAYMENT DATE, PLUS, IN THE CASE OF A CLOSED-END LEASE, THE STATED RESIDUAL VALUE
OF THE RELATED LEASED VEHICLE AND AN EFFECTIVE STRIKE RATE BASED ON THE
EURODOLLAR RATE SET FORTH THEREIN IN EFFECT ON THE DATES SET FORTH THEREIN AT
THE MOST EQUAL TO THE FIXED RATE OF INTEREST ON SUCH FIXED RATE LEASE MINUS
0.705% PER ANNUM.

 

(C)  THE ISSUER MAY OBTAIN AN INTEREST RATE CAP FROM A SERIES 2003-2 ELIGIBLE
COUNTERPARTY IN RESPECT OF ANY FIXED RATE LEASE ALLOCATED TO THE LEASE SUBI
PORTFOLIO THAT WAS NOT A FIXED RATE LEASE WHEN INITIALLY ALLOCATED TO THE LEASE
SUBI PORTFOLIO OR ON THE SERIES 2003-2 CLOSING DATE HAVING A NOTIONAL AMOUNT
EQUAL TO THE LEASE BALANCE OF SUCH FIXED RATE LEASE AS OF THE LAST DAY OF THE
MONTHLY PERIOD IMMEDIATELY PRECEDING THE DATE AS OF WHICH SUCH LEASE BECAME A
FIXED RATE LEASE, PLUS, IN THE CASE OF A CLOSED-END LEASE, THE STATED RESIDUAL
VALUE OF THE RELATED LEASED VEHICLE AND ON EACH PAYMENT DATE THEREAFTER AT LEAST
EQUAL TO THE SCHEDULED LEASE BALANCE OF SUCH FIXED RATE LEASE AS OF THE LAST DAY
OF THE MONTHLY PERIOD IMMEDIATELY PRECEDING SUCH PAYMENT DATE, PLUS, IN THE CASE
OF A CLOSED-END LEASE, THE STATED RESIDUAL VALUE OF THE RELATED LEASED VEHICLE
AND AN EFFECTIVE STRIKE RATE BASED ON THE EURODOLLAR

 

30

--------------------------------------------------------------------------------


 

RATE SET FORTH THEREIN IN EFFECT ON THE DATES SET FORTH THEREIN AT THE MOST
EQUAL TO THE FIXED RATE OF INTEREST ON SUCH FIXED RATE LEASE MINUS 0.705% PER
ANNUM.  IF THE ISSUER OBTAINS AN INTEREST RATE CAP IN RESPECT OF ANY FIXED RATE
LEASE SATISFYING THE REQUIREMENTS OF THIS SECTION 5A.11(C), IT SHALL MAINTAIN
SUCH INTEREST RATE CAP.

 

(D)  THE ISSUER SHALL HAVE OBTAINED ON THE SERIES 2003-2 CLOSING DATE AND SHALL
THEREAFTER MAINTAIN THE SERIES 2003-2 REQUIRED LEASE RATE CAP.

 

(E)  IF THE SHORT-TERM CREDIT RATING OF ANY PROVIDER OF AN INTEREST RATE CAP
REQUIRED TO BE OBTAINED AND MAINTAINED BY THE ISSUER PURSUANT TO THIS
SECTION 5A.11 FALLS BELOW A-1 BY STANDARD & POOR’S OR P-1 BY MOODY’S OR THE
LONG-TERM UNSECURED CREDIT RATING OF ANY SUCH PROVIDER FALLS BELOW A+ BY
STANDARD & POOR’S OR AA3 BY MOODY’S, THE ISSUER SHALL OBTAIN AN EQUIVALENT
INTEREST RATE CAP FROM A SERIES 2003-2 ELIGIBLE COUNTERPARTY WITHIN 30 DAYS OF
SUCH DECLINE IN CREDIT RATING UNLESS SUCH PROVIDER PROVIDES SOME FORM OF
COLLATERAL FOR ITS OBLIGATIONS UNDER ITS INTEREST RATE CAP AND THE RATING AGENCY
CONDITION IS SATISFIED WITH RESPECT TO SUCH ARRANGEMENT.  THE ISSUER WILL NOT
PERMIT ANY INTEREST RATE CAP REQUIRED TO BE OBTAINED AND MAINTAINED BY THE
ISSUER PURSUANT TO THIS SECTION 5A.11 TO BE TERMINATED OR TRANSFERRED IN WHOLE
OR IN PART UNLESS A REPLACEMENT INTEREST RATE CAP THEREFOR HAS BEEN PROVIDED AS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE AND, AFTER GIVING EFFECT
THERETO, THE ISSUER HAS THE INTEREST RATE CAPS REQUIRED TO BE OBTAINED AND
MAINTAINED BY THE ISSUER PURSUANT TO THIS SECTION 5A.11.

 

(F)  IN ORDER TO SECURE AND PROVIDE FOR THE REPAYMENT AND PAYMENT OF THE ISSUER
OBLIGATIONS WITH RESPECT TO THE SERIES 2003-2 INVESTOR NOTES, THE ISSUER HEREBY
GRANTS A SECURITY INTEREST IN AND ASSIGNS, PLEDGES, GRANTS, TRANSFERS AND SETS
OVER TO THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE SERIES 2003-2 INVESTOR
NOTEHOLDERS, ALL OF THE ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE SERIES
2003-2 LEASE RATE CAP AND ANY AND ALL PAYMENTS THEREUNDER AND ANY AND ALL
PROCEEDS THEREOF (INCLUDING AS A RESULT OF THE TERMINATION THEREOF).

 


ARTICLE III

AMORTIZATION EVENTS


 

If any one of the following events shall occur with respect to the Series 2003-2
Investor Notes:

 

(A)  THE SERIES 2003-2 RESERVE ACCOUNT SHALL HAVE BECOME SUBJECT TO AN
INJUNCTION, ESTOPPEL OR OTHER STAY OR A LIEN (OTHER THAN A PERMITTED LIEN);

 

(B)  THE SERIES 2003-2 YIELD SUPPLEMENT ACCOUNT SHALL HAVE BECOME SUBJECT TO AN
INJUNCTION, ESTOPPEL OR OTHER STAY OR A LIEN (OTHER THAN A PERMITTED LIEN);

 

(C)  A SERIES 2003-2 LIQUID CREDIT ENHANCEMENT DEFICIENCY SHALL OCCUR AND
CONTINUE FOR AT LEAST TWO BUSINESS DAYS;

 

(D)  A SERIES 2003-2 ALLOCATED ASSET AMOUNT DEFICIENCY SHALL OCCUR AND CONTINUE
FOR AT LEAST TWO BUSINESS DAYS;

 

31

--------------------------------------------------------------------------------


 

(E)  A SERIES 2003-2 YIELD SUPPLEMENT DEFICIENCY SHALL OCCUR AND CONTINUE FOR AT
LEAST TWO BUSINESS DAYS;

 

(F)  THE THREE MONTH AVERAGE CHARGE-OFF RATIO WITH RESPECT TO ANY SETTLEMENT
DATE EXCEEDS 1.00%;

 

(G)  THE THREE MONTH AVERAGE PAID-IN ADVANCE LOSS RATIO WITH RESPECT TO ANY
SETTLEMENT DATE EXCEEDS 1.50%;

 

(H)  THE THREE MONTH AVERAGE DELINQUENCY RATIO WITH RESPECT TO ANY SETTLEMENT
DATE EXCEEDS 7.00%;

 

(I)  THE FAILURE ON THE PART OF THE ISSUER TO DECLARE AND PAY DIVIDENDS ON THE
SERIES 2003-2 SENIOR PREFERRED MEMBERSHIP INTERESTS OR THE SERIES 2003-2 JUNIOR
PREFERRED MEMBERSHIP INTERESTS ON ANY PAYMENT DATE IN ACCORDANCE WITH THEIR
TERMS;

 

(J)  ANY SERVICER TERMINATION EVENT SHALL OCCUR;

 

(K)  ANY TERMINATION EVENT SHALL OCCUR;

 

(L)  AN EVENT OF DEFAULT WITH RESPECT TO THE SERIES 2003-2 INVESTOR NOTES SHALL
OCCUR;

 

(M)  THERE IS AT LEAST $10,000,000 ON DEPOSIT IN THE SERIES 2003-2 PRINCIPAL
COLLECTION SUBACCOUNT ON TWO CONSECUTIVE SETTLEMENT DATES DURING THE SERIES
2003-2 REVOLVING PERIOD;

 

(N)  AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO SPV, THE ORIGINATION TRUST,
AVIS, PHH, CENDANT OR VMS;

 

(O)  ALL PRINCIPAL AND INTEREST OF THE CLASS A-1 INVESTOR NOTES IS NOT PAID IN
FULL ON OR BEFORE THE CLASS A-1 MATURITY DATE OR ALL PRINCIPAL AND INTEREST OF
THE CLASS A-2 INVESTOR NOTES IS NOT PAID IN FULL ON OR BEFORE THE CLASS A-2
MATURITY DATE;

 

(P)  FAILURE ON THE PART OF THE ISSUER (I) TO MAKE ANY PAYMENT OR DEPOSIT
REQUIRED BY THE TERMS OF THE INDENTURE (OR WITHIN THE APPLICABLE GRACE PERIOD
WHICH SHALL NOT EXCEED TWO BUSINESS DAYS AFTER THE DATE SUCH PAYMENT OR DEPOSIT
IS REQUIRED TO BE MADE) OR (II) DULY TO OBSERVE OR PERFORM IN ANY MATERIAL
RESPECT ANY COVENANTS OR AGREEMENTS OF THE ISSUER SET FORTH IN THE BASE
INDENTURE OR THIS INDENTURE SUPPLEMENT, WHICH FAILURE CONTINUES UNREMEDIED FOR A
PERIOD OF 45 DAYS AFTER THERE SHALL HAVE BEEN GIVEN TO THE ISSUER BY THE
INDENTURE TRUSTEE OR THE ISSUER AND THE INDENTURE TRUSTEE BY THE SERIES 2003-2
REQUIRED INVESTOR NOTEHOLDERS, WRITTEN NOTICE SPECIFYING SUCH DEFAULT AND
REQUIRING IT TO BE REMEDIED;

 

(Q)  ANY REPRESENTATION OR WARRANTY MADE BY THE ISSUER IN THE BASE INDENTURE OR
THIS INDENTURE SUPPLEMENT, OR ANY INFORMATION REQUIRED TO BE DELIVERED BY THE
ISSUER TO THE INDENTURE TRUSTEE SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR WHEN DELIVERED, WHICH CONTINUES TO BE INCORRECT IN
ANY MATERIAL RESPECT FOR A PERIOD OF 45 DAYS AFTER

 

32

--------------------------------------------------------------------------------


 

THERE SHALL HAVE BEEN GIVEN TO THE ISSUER BY THE INDENTURE TRUSTEE OR THE ISSUER
AND THE INDENTURE TRUSTEE BY THE SERIES 2003-2 REQUIRED INVESTOR NOTEHOLDERS,
WRITTEN NOTICE THEREOF;

 

(R)  THE INDENTURE TRUSTEE SHALL FOR ANY REASON CEASE TO HAVE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL OR ANY OF VMS, THE
ISSUER OR ANY AFFILIATE OF EITHER THEREOF SHALL SO ASSERT;

 

(S)  THERE SHALL HAVE BEEN FILED AGAINST CENDANT, PHH, VMS, THE ORIGINATION
TRUST, SPV OR THE ISSUER (I) A NOTICE OF FEDERAL TAX LIEN FROM THE INTERNAL
REVENUE SERVICE, (II) A NOTICE OF LIEN FROM THE PBGC UNDER SECTION 412(N) OF THE
INTERNAL REVENUE CODE OR SECTION 302(F) OF ERISA FOR A FAILURE TO MAKE A
REQUIRED INSTALLMENT OR OTHER PAYMENT TO A PLAN TO WHICH EITHER OF SUCH SECTIONS
APPLIES OR (III) A NOTICE OF ANY OTHER LIEN THE EXISTENCE OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS OR FINANCIAL CONDITION OF SUCH PERSON, AND, IN EACH CASE, 40 DAYS
SHALL HAVE ELAPSED WITHOUT SUCH NOTICE HAVING BEEN EFFECTIVELY WITHDRAWN OR SUCH
LIEN HAVING BEEN RELEASED OR DISCHARGED;

 

(T)  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE ISSUER
INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE)
OF $100,000 OR MORE AND SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED,
DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS FROM THE ENTRY
THEREOF; OR

 

(U)  ANY OF THE TRANSACTION DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE IN FULL
FORCE AND EFFECT, OTHER THAN IN ACCORDANCE WITH ITS TERMS;

 

then, in the case of any event described in clause (p) through (u) above, an
Amortization Event will be deemed to have occurred with respect to the Series
2003-2 Investor Notes only, if after the applicable grace period, either the
Indenture Trustee or Series 2003-2 Investor Noteholders holding a Majority in
Interest of the Series 2003-2 Investor Notes, declare that an Amortization Event
has occurred with respect to the Series 2003-2 Investor Notes.  In the case of
any event described in clauses (a) through (o) above, an Amortization Event with
respect to the Series 2003-2 Investor Notes will be deemed to have occurred
without notice or other action on the part of the Indenture Trustee or the
Series 2003-2 Investor Noteholders.


 


ARTICLE IV

OPTIONAL PREPAYMENT


 

The Issuer shall have the option to prepay the Series 2003-2 Investor Notes in
full on any Payment Date after the Payment Date in June 2005.  The Issuer shall
give the Indenture Trustee at least ten Business Days’ prior written notice of
the Payment Date on which the Issuer intends to exercise such option to prepay
(the “Prepayment Date”).  The prepayment price for the Series 2003-2 Investor
Notes shall equal the aggregate outstanding principal balance of the Series
2003-2 Investor Notes (determined after giving effect to any payments of
principal and interest on such Payment Date), plus accrued and unpaid interest
on such outstanding principal balance.  Not later than 11:00 a.m., New York City
time, on such Prepayment Date, the Issuer shall deposit in the Series 2003-2
Distribution Account an amount equal to the prepayment price in immediately
available funds.  The funds deposited into the Series 2003-2 Distribution
Account

 

33

--------------------------------------------------------------------------------


 

will be paid by the Indenture Trustee to the Series 2003-2 Investor Noteholders
on such Prepayment Date.

 


ARTICLE V

SERVICING AND ADMINISTRATOR FEES

 

Section 5.1  Servicing Fees.  A periodic servicing fee (the “Series 2003-2 Basic
Servicing Fee”) shall be payable to the Servicer on each Payment Date for the
Series 2003-2 Interest Period ending on such Payment Date in an amount equal to
the product of (a) 0.215% (the “Series Servicing Fee Percentage”) times (b) the
Series 2003-2 Allocated Adjusted Aggregate Unit Balance as of the first day of
such Series 2003-2 Interest Period times (c) the number of days in such Series
2003-2 Interest Period divided by 365 (or 366, as applicable) days; provided,
however that if VMS is not the Servicer, the servicing fee payable to the
Servicer on each Payment Date hereunder may be increased such that the sum of
the Series 2003-2 Basic Servicing Fee and the additional servicing fee payable
to the Servicer hereunder (the “Series 2003-2 Supplemental Servicing Fee”) for
each Series 2003-2 Interest Period equals 110% of the costs to the successor
Servicer of servicing the portion of the Lease SUBI Portfolio allocated to
Series 2003-2 during such Series 2003-2 Interest Period.  For this purpose, the
portion of the Lease SUBI Portfolio allocated to Series 2003-2 for each Series
2003-2 Interest Period shall equal the average Series 2003-2 Invested Percentage
during such Series 2003-2 Interest Period.  The Series 2003-2 Basic Servicing
Fee and any Series 2003-2 Supplemental Servicing Fee shall be payable to the
Servicer on each Payment Date pursuant to Section 5A.4(c).

 

Section 5.2  Administrator Fee.  A periodic fee (the “Series 2003-2
Administrator Fee”) shall be payable to the Administrator on each Payment Date
for the Series 2003-2 Interest Period ending on such Payment Date in an amount
equal to the product of (a) 0.01% times (b) the Series 2003-2 Allocated Adjusted
Aggregate Unit Balance as of the first day of the immediately preceding Monthly
Period times (c) the number of days in such Series 2003-2 Interest Period
divided by 365 (or 366, as applicable) days.  The Series 2003-2 Administrator
Fee shall be payable to the Administrator on each Payment Date pursuant to
Section 5A.4(c)(vii).

 


ARTICLE VI

FORM OF SERIES 2003-2 NOTES

 

Section 6.1  Initial Issuance of Series 2003-2 Investor Notes.

 

The Series 2003-2 Investor Notes are being offered and sold by the Issuer in a
registered public offering pursuant to an Underwriting Agreement, dated
November 7, 2003, among the Issuer, VMS, PHH and J.P. Morgan Securities Inc. and
Banc of America Securities LLC, as the representatives of the underwriters.

 

Section 6.2  Global Notes.

 

The Series 2003-2 Investor Notes of each Class will be issued in the form of one
or more Global Notes in fully registered form, without coupons, substantially in
the form set

 

34

--------------------------------------------------------------------------------


 

forth in Exhibits A-1 and A-2, registered in the name of Cede & Co., as nominee
of DTC, and deposited with JPMorgan Chase, as custodian of DTC (collectively,
the “Series 2003-2 Global Notes”).

 

The Series 2003-2 Global Notes shall bear the following legends:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

Section 6.3  Definitive  Notes.

 

No Series 2003-2 Note Owner will receive a Definitive Note representing such
Series 2003-2 Note Owner’s interest in the Series 2003-2 Investor Notes other
than in accordance with Section 2.11 of the Base Indenture.

 


ARTICLE VII

INFORMATION


 

The Issuer hereby agrees to provide to the Indenture Trustee and each provider
of the Series 2003-2 Required Lease Rate Cap, on each Determination Date, a
Monthly Settlement Statement, substantially in the form of Exhibit B, setting
forth as of the last day of the most recent Monthly Period and for such Monthly
Period the information set forth therein.  The Indenture Trustee shall provide
to the Series 2003-2 Investor Noteholders, or their designated agent, copies of
each Monthly Settlement Statement.

 

35

--------------------------------------------------------------------------------


 


ARTICLE VIII

 


MISCELLANEOUS

 

Section 8.1  Ratification of Indenture.  As supplemented by this Indenture
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Indenture Supplement shall be read, taken
and construed as one and the same instrument.

 

Section 8.2  Obligations Unaffected.  The obligations of the Issuer to the
Series 2003-2 Investor Noteholders under this Indenture Supplement shall not be
affected by reason of any invalidity, illegality or irregularity of any of the
SUBI Certificates, the Sold Units or the Fleet Receivables.

 

Section 8.3  Governing Law.  THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Section 8.4  Further Assurances.  Each of the Issuer and the Indenture Trustee
agrees, at the Administrator’s expense, from time to time, to do and perform any
and all acts and to execute any and all further instruments required or
reasonably requested by the Series 2003-2 Required Investor Noteholders more
fully to effect the purposes of this Indenture Supplement and the sale of the
Series 2003-2 Investor Notes hereunder.  The Issuer hereby authorizes the
Indenture Trustee to file any financing statements or similar documents or
notices or continuation statements relating to the Series 2003-2 Collateral
under the provisions of the UCC or similar legislation of any applicable
jurisdiction.

 

Section 8.5  Exhibits.  The following exhibits attached hereto supplement the
exhibits included in the Base Indenture:

 

Exhibit A-1:                                  Form of Class A-1 Note
Exhibit A-2:                                  Form of Class A-2 Note
Exhibit B:                                              Form of Monthly
Settlement Statement
Exhibit C:                                              Form of Series 2003-2
Lease Rate Cap

 

Section 8.6  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Indenture Trustee, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

 

Section 8.7  Amendments.  (a)  This Indenture Supplement may be amended in
writing from time to time in accordance with the terms of the Base Indenture.

 

36

--------------------------------------------------------------------------------


 

(b)  No amendment specified in this Indenture Supplement as requiring
satisfaction of the Rating Agency Condition shall be effective until the Rating
Agency Condition is satisfied with respect thereto.

 

(c)  The Issuer reserves the right, without any consent or other action of the
Series 2003-2 Investor Noteholders, to consent to the termination of the ARAC
Guaranty.

 

Section 8.8  Severability.  If any provision hereof is void or unenforceable in
any jurisdiction, such voidness or unenforceability shall not affect the
validity or enforceability of (i) such provision in any other jurisdiction or
(ii) any other provision hereof in such or any other jurisdiction.

 

Section 8.9  Counterparts.  This Indenture Supplement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.

 

Section 8.10  No Bankruptcy Petition.  (a)  By acquiring a Series 2003-2
Investor Note or an interest therein, each Series 2003-2 Investor Noteholder and
each Series 2003-2 Investor Note Owner hereby covenants and agrees that it will
not institute against, or join any other Person in instituting against, the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.

 

(A)  BY ACQUIRING A SERIES 2003-2 INVESTOR NOTE OR AN INTEREST THEREIN, EACH
SERIES 2003-2 INVESTOR NOTEHOLDER AND EACH SERIES 2003-2 INVESTOR NOTE OWNER AND
THE ISSUER AND THE INDENTURE TRUSTEE HEREBY COVENANTS AND AGREES THAT, PRIOR TO
THE DATE WHICH IS ONE YEAR AND ONE DAY AFTER PAYMENT IN FULL OF ALL OBLIGATIONS
UNDER EACH SECURITIZATION, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, THE ORIGINATION TRUST, SPV, ANY OTHER SPECIAL
PURPOSE ENTITY, OR ANY GENERAL PARTNER OR SINGLE MEMBER OF ANY SPECIAL PURPOSE
ENTITY THAT IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, RESPECTIVELY, ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING OR
OTHER PROCEEDINGS UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.

 

Section 8.11  SUBIs.  By acquiring a Series 2003-2 Investor Note or an interest
therein, each Series 2003-2 Investor Noteholder and each Series 2003-2 Investor
Note Owner and the Issuer hereby represents, warrants and covenants that (a)
each of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable against the Lease SUBI Portfolio or the Fleet Receivable
SUBI only, as applicable, and not against any other SUBI Portfolio or the UTI
Portfolio and (ii) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to any other SUBI (used in
this Section as defined in the Origination Trust Agreement), any other SUBI
Portfolio (used in this Section as defined in the Origination Trust Agreement),
the UTI or the UTI Portfolio shall be enforceable against such other SUBI
Portfolio or the UTI Portfolio only,

 

37

--------------------------------------------------------------------------------


 

as applicable, and not against any other SUBI Assets, (c) except to the extent
required by law, UTI Assets or SUBI Assets with respect to any SUBI (other than
the Lease SUBI and the Fleet Receivable SUBI) shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Lease SUBI or Fleet Receivable SUBI, respectively, in respect of such
claim, (d)(i) no creditor or holder of a claim relating to the Lease SUBI, the
Fleet Receivable SUBI or the Lease Receivable SUBI Portfolio shall be entitled
to maintain any action against or recover any assets allocated to the UTI or the
UTI Portfolio or any other SUBI or the assets allocated thereto, and (ii) no
creditor or holder of a claim relating to the UTI, the UTI Portfolio or any SUBI
other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI Assets other
than the Lease SUBI Portfolio or the Fleet Receivables shall be entitled to
maintain any action against or recover any assets allocated to the Lease SUBI or
the Fleet Receivable SUBI, and (e) any purchaser, assignee or pledgee of an
interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable
SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI Certificate, any
other SUBI, any other SUBI Certificate (used in this Section as defined in the
Origination Trust Agreement), the UTI or the UTI Certificate must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
other SUBI or SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI and each other SUBI Portfolio and in the
event that such release is not given effect, to fully subordinate all claims it
may be deemed to have against the assets of the Origination Trust allocated to
the UTI Portfolio and each other SUBI Portfolio.

 

Section 8.12  Notice to Rating Agencies.  The Indenture Trustee shall provide to
each Rating Agency a copy of each notice delivered to, or required to be
provided by, the Indenture Trustee pursuant to this Indenture Supplement or any
other Transaction Document.

 

Section 8.13  Conflict of Instructions.  In the event the Issuer and the
Administrator shall have delivered conflicting instructions to the Indenture
Trustee to take or refrain from taking action hereunder, the Indenture Trustee
shall follow the instructions of the Issuer.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture Supplement to be duly executed by their respective officers hereunto
duly authorized as of the day and year first above written.

 

 

CHESAPEAKE FUNDING LLC

 

 

 

 

 

By:

/s/ Joseph W. Weikel

 

 

Name:

Joseph W. Weikel

 

 

Title:

Senior Vice President, General Counsel
and Assistant Secretary

 

 

 

 

 

JPMORGAN CHASE BANK,
   as Indenture Trustee

 

 

 

 

 

By:

/s/ Wen Hao Wang

 

 

Name:

Wen Hao Wang

 

 

Title:

Assistant Vice President

 

 

[2003-2 Indenture Supplement]

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A-1

TO SERIES 2003-2
INDENTURE SUPPLEMENT

 

FORM OF GLOBAL CLASS A-1 INVESTOR NOTE

 

REGISTERED

 

$230,000,000

No. R-001

 

 

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP (CINS) NO. 165182AH9
ISIN NO. US165182AH93

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

THE PRINCIPAL OF THIS CLASS A-1 INVESTOR NOTE IS PAYABLE IN INSTALLMENTS AS SET
FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1
INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

CHESAPEAKE FUNDING LLC

 

SERIES 2003-2 FLOATING RATE CALLABLE ASSET BACKED INVESTOR NOTES,
CLASS A-1

 

A-1

--------------------------------------------------------------------------------


 

CHESAPEAKE FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
of Two Hundred Thirty Million Dollars, which amount shall be payable in the
amounts and at the times set forth in the Indenture described herein, provided,
however, that the entire unpaid principal amount of this Class A-1 Investor Note
shall be due on the Class A-1 Final Maturity Date. However, principal with
respect to the Class A-1 Investor Notes may be paid earlier under certain
limited circumstances described in the Indenture.  The Issuer will pay interest
on this Class A-1 Investor Note for each Series 2003-2 Interest Period, in
accordance with the terms of the Indenture, at the Class A-1 Note Rate for such
Interest Period.  Each “Series 2003-2 Interest Period” will be a period
commencing on and including a Payment Date and ending on and including the day
preceding the next succeeding Payment Date; provided, however, that the initial
Series 2003-2 Interest Period shall commence on and include the Series 2003-2
Closing Date and end on and include December 7, 2003.  Such principal of and
interest on this Class A-1 Investor Note shall be paid in the manner specified
on the reverse hereof and in the Indenture.

 

The principal of and interest on this Class A-1 Investor Note are payable in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts. All payments made by
the Issuer with respect to this Class A-1 Investor Note shall be applied as
provided in the Indenture.  This Class A-1 Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.

 

Reference is made to the further provisions of this Class A-1 Investor Note set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Class A-1 Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class A-1 Investor Note does not purport to
summarize the Indenture and reference is made to the Indenture for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Indenture Trustee. A copy of the Indenture may be requested from the
Indenture Trustee by writing to the Indenture Trustee at:  JPMorgan Chase Bank,
4 New York Plaza, 6th Floor, New York, New York, 10004, Attention: Institutional
Trust Services.  To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in the Indenture.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class A-1
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

 

 

 

 

 

CHESAPEAKE FUNDING LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-1 Investor Notes issued under the within-mentioned
Indenture.

 

 

JPMORGAN CHASE BANK, as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-3

--------------------------------------------------------------------------------


 

[REVERSE OF CLASS A-1 INVESTOR NOTE]

 

This Class A-1 Investor Note is one of a duly authorized issue of Class A-1
Investor Notes of the Issuer designated its Series 2003-2 Floating Rate Asset
Backed Investor Notes (herein called the “Class A-1 Investor Notes”), all issued
under (i) a Base Indenture dated as of June 30, 1999 (such Base Indenture, as
amended or modified, is herein called the “Base Indenture”), between the Issuer
and JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2003-2 Indenture
Supplement dated as of November 19, 2003 (the “Series 2003-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2003-2 Supplement are referred to herein as the “Indenture”. The
Class A-1 Investor Notes are subject to all terms of the Indenture. All terms
used in this Class A-1 Investor Note that are defined in the Indenture, as
supplemented, modified or amended, shall have the meanings assigned to them in
or pursuant to the Indenture, as so supplemented, modified or amended.

 

The Class A-1 Investor Notes are and will be equally and ratably secured by the
Series 2003-2 Collateral pledged as security therefor as provided in the
Indenture and the Series 2003-2 Indenture Supplement.

 

Principal of the Class A-1 Investor Notes will be payable on each Payment Date
specified in and in the amounts described in the Indenture. “Payment Date” means
the 7th day of each month, or if such date is not a Business Day, the next
succeeding Business Day, commencing December 8, 2003.

 

The entire unpaid principal amount of this Class A-1 Investor Note shall be due
and payable on the Class A-1 Final Maturity Date. Notwithstanding the foregoing,
principal on the Class A-1 Investor Notes will be paid earlier during the Series
2003-2 Amortization Period as described in the Indenture. All principal payments
on the Class A-1 Investor Notes shall be made pro rata to the Class A-1 Investor
Noteholders entitled thereto.

 

The Issuer will have the option to prepay the Series 2003-2 Investor Notes, in
whole but not in part, on any Payment Date after the Payment Date in June 2005. 
The prepayment price for the Series 2003-2 Investor Notes will be equal to the
amount set forth in the Indenture.

 

Interest will accrue on this Class A-1 Investor Notes for each Series 2003-2
Interest Period at a rate equal to (i) with respect to the initial Series 2003-2
Interest Period, 1.32% per annum and (ii) with respect to each Series 2003-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2003-2 Interest Period plus 0.20% per annum (the “Class A-1 Note Rate”). 
“One-Month LIBOR” means, for each Series 2003-2 Interest Period, the rate per
annum determined on the related LIBOR Determination Date by the Calculation
Agent to be the rate for Dollar deposits having a maturity equal to one month
that appears on Telerate Page 3750 at approximately 11:00 a.m., London time, on
such LIBOR Determination Date; provided, however, that if such rate does not
appear on Telerate Page 3750, One-Month LIBOR will mean, for such 2003-2
Interest Period, the rate per annum equal to the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates

 

A-4

--------------------------------------------------------------------------------


 

quoted by the Reference Banks to the Calculation Agent as the rates at which
deposits in Dollars are offered by the Reference Banks at approximately 11:00
a.m., London time, on the LIBOR Determination Date to prime banks in the London
interbank market for a period equal to one month; provided, further, that if
fewer than two quotations are provided as requested by the Reference Banks,
“One-Month LIBOR” for such Series 2003-2 Interest Period will mean the
arithmetic mean (rounded to the nearest one-one-hundred-thousandth of one
percent) of the rates quoted by major banks in New York, New York selected by
the Calculation Agent, at approximately 10:00 a.m., New York City time, on the
first day of such Series 2003-2 Interest Period for loans in Dollars to leading
European banks for a period equal to one month; provided, finally, that if no
such quotes are provided, “One-Month LIBOR” for such Series 2003-2 Interest
Period will mean One-Month LIBOR as in effect with respect to the preceding
Series 2003-2 Interest Period.

 

The Issuer shall pay interest on overdue installments of interest at the Class
A-1 Note Rate to the extent lawful.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Investor Note may be registered on the
Note Register upon surrender of this Class A-1 Investor Note for registration of
transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class A-1 Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

By acquiring a Class A-1 Investor Note or an interest therein, each Class A-1
Investor Noteholder and each Class A-1 Investor Note Owner and the Issuer and
the Indenture Trustee hereby covenants and agrees that, prior to the date which
is one year and one day after payment in full of all obligations under each
Securitization, it will not institute against, or join any other Person in
instituting against, the Origination Trust, SPV, any other Special Purpose
Entity, or any general partner or single member of any Special Purpose Entity
that is a partnership or limited liability company, respectively, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.

 

Each Class A-1 Investor Noteholder, by acceptance of a Class A-1 Investor Note
or, in the case of a Class A-1 Investor Note Owner, a beneficial interest in a
Class A-1 Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable against the Lease SUBI Portfolio or the Fleet Receivable
SUBI only, as applicable, and not against any other SUBI Portfolio or the UTI
Portfolio and (ii) the debts, liabilities, obligations

 

A-5

--------------------------------------------------------------------------------


 

and expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this paragraph as defined in the Origination Trust
Agreement), any other SUBI Portfolio (used in this paragraph as defined in the
Origination Trust Agreement), the UTI or the UTI Portfolio shall be enforceable
against such other SUBI Portfolio or the UTI Portfolio only, as applicable, and
not against any other SUBI Assets, (c) except to the extent required by law, UTI
Assets or SUBI Assets with respect to any SUBI (other than the Lease SUBI and
the Fleet Receivable SUBI) shall not be subject to the claims, debts,
liabilities, expenses or obligations arising from or with respect to the Lease
SUBI or Fleet Receivable SUBI, respectively, in respect of such claim, (d)(i) no
creditor or holder of a claim relating to the Lease SUBI, the Fleet Receivable
SUBI or the Lease SUBI Portfolio shall be entitled to maintain any action
against or recover any assets allocated to the UTI or the UTI Portfolio or any
other SUBI or the assets allocated thereto, and (ii) no creditor or holder of a
claim relating to the UTI, the UTI Portfolio or any SUBI other than the Lease
SUBI or the Fleet Receivable SUBI or any SUBI Assets other than the Lease SUBI
Portfolio or the Fleet Receivables shall be entitled to maintain any action
against or recover any assets allocated to the Lease SUBI or the Fleet
Receivable SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease
SUBI Certificate, the Fleet Receivable SUBI Certificate, any other SUBI, any
other SUBI Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9 of the Origination Trust Agreement, and (ii) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of the UTI or UTI Certificate and any other SUBI or SUBI Certificate to release
all claims to the assets of the Origination Trust allocated to the UTI and each
other SUBI Portfolio and in the event that such release is not given effect, to
fully subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.

 

Each Class A-1 Investor Noteholder or Class A-1 Investor Note Owner, by
acceptance of a Class A-1 Investor Note or, in the case of a Class A-1 Investor
Note Owner, a beneficial interest in a Class A-1 Investor Note, covenants and
agrees that by accepting the benefits of the Indenture that such Class A-1
Investor Noteholder or Class A-1 Investor Note Owner will not institute against,
or join with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law.

 

It is the intent of the Issuer, each Class A-1 Investor Noteholder and each
Class A-1 Investor Note Owner that, for Federal, state and local income and
franchise tax purposes only, the Class A-1 Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2003-2 Collateral.  Each Class
A-1 Investor Noteholder and each Class A-1 Investor Note Owner, by the
acceptance of this Class A-1 Investor Note, agrees to treat this Class A-1
Investor Note for purposes of Federal, state and local income and franchise
taxes and any other tax imposed on or measured by income, as indebtedness of the
Issuer.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2003-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2003-2 Investor Notes

 

A-6

--------------------------------------------------------------------------------


 

affected by such amendment or modification.  The Indenture also contains
provisions permitting the Holders of Series 2003-2 Investor Notes representing
specified percentages of the aggregate outstanding amount of the Series 2003-2
Investor Notes, on behalf of the Holders of all the Series 2003-2 Investor
Notes, to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Class A-1 Investor Note (or any
one or more predecessor Class A-1 Investor Notes) shall be conclusive and
binding upon such Holder and upon all future Holders of this Class A-1 Investor
Note and of any Class A-1 Investor Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class A-1 Investor Note. The Indenture also
permits the Indenture Trustee to amend or waive certain terms and conditions set
forth in the Indenture without the consent of Holders of the Series 2003-2
Investor Notes issued thereunder.

 

The term “Issuer” as used in this Class A-1 Investor Note includes any successor
to the Issuer under the Indenture.

 

The Class A-1 Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

 

This Class A-1 Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.

 

No reference herein to the Indenture and no provision of this Class A-1 Investor
Note or of the Indenture shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, to pay the principal of and interest on
this Class A-1 Investor Note at the times, place and rate, and in the coin or
currency herein prescribed.

 

Interests in this Global Note may be exchanged for Definitive Notes, subject to
the provisions of the Indenture.

 

A-7

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

(name and address of assignee)

 

the within  Class A-1 Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints                                         ,
attorney, to transfer said Class A-1 Investor Note on the books kept for
registration thereof, with full power of substitution in the premises.

 

Dated:

By:

 

(1)

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  NOTE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Class A-1 Investor Note, without alteration, enlargement or any
change whatsoever.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT A-2

TO SERIES 2003-2
INDENTURE SUPPLEMENT

 

FORM OF GLOBAL CLASS A-2 INVESTOR NOTE

 

REGISTERED

 

$270,000,000

No. R-001

 

 

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP (CINS) NO. 165182AJ5
ISIN NO. US165182AJ59

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

THE PRINCIPAL OF THIS CLASS A-2 INVESTOR NOTE IS PAYABLE IN INSTALLMENTS AS SET
FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2
INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

CHESAPEAKE FUNDING LLC

 

SERIES 2003-2 FLOATING RATE CALLABLE ASSET BACKED INVESTOR NOTES,
CLASS A-2

 

A-9

--------------------------------------------------------------------------------


 

CHESAPEAKE FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
of Two Hundred Seventy Million Dollars, which amount shall be payable in the
amounts and at the times set forth in the Indenture described herein, provided,
however, that the entire unpaid principal amount of this Class A-2 Investor Note
shall be due on the Class A-2 Final Maturity Date. However, principal with
respect to the Class A-2 Investor Notes may be paid earlier under certain
limited circumstances described in the Indenture.  The Issuer will pay interest
on this Class A-2 Note for each Series 2003-2 Interest Period, in accordance
with the terms of the Indenture at the Class A-2 Note Rate for such Interest
Period.  Each “Series 2003-2 Interest Period” will be a period commencing on and
including a Payment Date and ending on and including the day preceding the next
succeeding Payment Date; provided, however, that the initial Series 2003-2
Interest Period shall commence on and include the Series 2003-2 Closing Date and
end on and include December 7, 2003.  Such principal of and interest on this
Class A-2 Investor Note shall be paid in the manner specified on the reverse
hereof and in the Indenture.

 

The principal of and interest on this Class A-2 Investor Note are payable in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts. All payments made by
the Issuer with respect to this Class A-2 Investor Note shall be applied as
provided in the Indenture.  This Class A-2 Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services LLC (“VMS”) or
any affiliate of VMS other than the Issuer.

 

Reference is made to the further provisions of this Class A-2 Investor Note set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Class A-2 Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class A-2 Investor Note does not purport to
summarize the Indenture and reference is made to the Indenture for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Indenture Trustee. A copy of the Indenture may be requested from the
Indenture Trustee by writing to the Indenture Trustee at:  JPMorgan Chase Bank,
4 New York Plaza, 6th Floor, New York, New York, 10004, Attention: Institutional
Trust Services.  To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in the Indenture.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class A-2
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

 

A-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

 

 

 

 

 

CHESAPEAKE FUNDING LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-2 Investor Notes issued under the within-mentioned
Indenture.

 

 

JPMORGAN CHASE BANK, as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-11

--------------------------------------------------------------------------------


 

[REVERSE OF CLASS A-2 INVESTOR NOTE]

 

This Class A-2 Investor Note is one of a duly authorized issue of Class A-2
Investor Notes of the Issuer designated its Series 2003-2 Floating Rate Asset
Backed Investor Notes (herein called the “Class A-2 Investor Notes”), all issued
under (i) a Base Indenture dated as of June 30, 1999 (such Base Indenture, as
amended or modified, is herein called the “Base Indenture”), between the Issuer
and JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2003-2 Indenture
Supplement dated as of November 19, 2003 (the “Series 2003-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2003-2 Supplement are referred to herein as the “Indenture”. The
Class A-2 Investor Notes are subject to all terms of the Indenture. All terms
used in this Class A-2 Investor Note that are defined in the Indenture, as
supplemented, modified or amended, shall have the meanings assigned to them in
or pursuant to the Indenture, as so supplemented, modified or amended.

 

The Class A-2 Investor Notes are and will be equally and ratably secured by the
Series 2003-2 Collateral pledged as security therefor as provided in the
Indenture and the Series 2003-2 Indenture Supplement.

 

Principal of the Class A-2 Investor Notes will be payable on each Payment Date
specified in and in the amounts described in the Indenture. “Payment Date” means
the 7th day of each month, or if such date is not a Business Day, the next
succeeding Business Day, commencing December 8, 2003.

 

The entire unpaid principal amount of this Class A-2 Investor Note shall be due
and payable on the Class A-2 Final Maturity Date. Notwithstanding the foregoing,
principal on the Class A-2 Investor Notes will be paid earlier during the Series
2003-2 Amortization Period as described in the Indenture. All principal payments
on the Class A-2 Investor Notes shall be made pro rata to the Class A-2 Investor
Noteholders entitled thereto.

 

The Issuer will have the option to prepay the Series 2003-2 Investor Notes, in
whole but not in part, on any Payment Date after the Payment Date in June 2005. 
The prepayment price for the Series 2003-2 Investor Notes will be equal to the
amount set forth in the Indenture.

 

Interest will accrue on this Class A-2 Investor Notes for each Series 2003-2
Interest Period at a rate equal to (i) with respect to the initial Series 2003-2
Interest Period, 1.42% per annum and (ii) with respect to each Series 2003-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2003-2 Interest Period plus 0.30% per annum (the “Class A-2 Note Rate”). 
“One-Month LIBOR” means, for each Series 2003-2 Interest Period, the rate per
annum determined on the related LIBOR Determination Date by the Calculation
Agent to be the rate for Dollar deposits having a maturity equal to one month
that appears on Telerate Page 3750 at approximately 11:00 a.m., London time, on
such LIBOR Determination Date; provided, however, that if such rate does not
appear on Telerate Page 3750, One-Month LIBOR will mean, for such 2003-2
Interest Period, the rate per annum equal to the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates

 

A-12

--------------------------------------------------------------------------------


 

quoted by the Reference Banks to the Calculation Agent as the rates at which
deposits in Dollars are offered by the Reference Banks at approximately 11:00
a.m., London time, on the LIBOR Determination Date to prime banks in the London
interbank market for a period equal to one month; provided, further, that if
fewer than two quotations are provided as requested by the Reference Banks,
“One-Month LIBOR” for such Series 2003-2 Interest Period will mean the
arithmetic mean (rounded to the nearest one-one-hundred-thousandth of one
percent) of the rates quoted by major banks in New York, New York selected by
the Calculation Agent, at approximately 10:00 a.m., New York City time, on the
first day of such Series 2003-2 Interest Period for loans in Dollars to leading
European banks for a period equal to one month; provided, finally, that if no
such quotes are provided, “One-Month LIBOR” for such Series 2003-2 Interest
Period will mean One-Month LIBOR as in effect with respect to the preceding
Series 2003-2 Interest Period.

 

The Issuer shall pay interest on overdue installments of interest at the Class
A-2 Note Rate to the extent lawful.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Investor Note may be registered on the
Note Register upon surrender of this Class A-2 Investor Note for registration of
transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class A-2 Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

By acquiring a Class A-2 Investor Note or an interest therein, each Class A-2
Investor Noteholder and each Class A-2 Investor Note Owner and the Issuer and
the Indenture Trustee hereby covenants and agrees that, prior to the date which
is one year and one day after payment in full of all obligations under each
Securitization, it will not institute against, or join any other Person in
instituting against, the Origination Trust, SPV, any other Special Purpose
Entity, or any general partner or single member of any Special Purpose Entity
that is a partnership or limited liability company, respectively, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.

 

Each Class A-2 Investor Noteholder, by acceptance of a Class A-2 Investor Note
or, in the case of a Class A-2 Investor Note Owner, a beneficial interest in a
Class A-2 Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable against the Lease SUBI Portfolio or the Fleet Receivable
SUBI only, as applicable, and not against any other SUBI Portfolio or the UTI
Portfolio and (ii) the debts, liabilities, obligations

 

A-13

--------------------------------------------------------------------------------


 

and expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this paragraph as defined in the Origination Trust
Agreement), any other SUBI Portfolio (used in this paragraph as defined in the
Origination Trust Agreement), the UTI or the UTI Portfolio shall be enforceable
against such other SUBI Portfolio or the UTI Portfolio only, as applicable, and
not against any other SUBI Assets, (c) except to the extent required by law, UTI
Assets or SUBI Assets with respect to any SUBI (other than the Lease SUBI and
the Fleet Receivable SUBI) shall not be subject to the claims, debts,
liabilities, expenses or obligations arising from or with respect to the Lease
SUBI or Fleet Receivable SUBI, respectively, in respect of such claim, (d)(i) no
creditor or holder of a claim relating to the Lease SUBI, the Fleet Receivable
SUBI or the Lease SUBI Portfolio shall be entitled to maintain any action
against or recover any assets allocated to the UTI or the UTI Portfolio or any
other SUBI or the assets allocated thereto, and (ii) no creditor or holder of a
claim relating to the UTI, the UTI Portfolio or any SUBI other than the Lease
SUBI or the Fleet Receivable SUBI or any SUBI Assets other than the Lease SUBI
Portfolio or the Fleet Receivables shall be entitled to maintain any action
against or recover any assets allocated to the Lease SUBI or the Fleet
Receivable SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease
SUBI Certificate, the Fleet Receivable SUBI Certificate, any other SUBI, any
other SUBI Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9 of the Origination Trust Agreement, and (ii) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of the UTI or UTI Certificate and any other SUBI or SUBI Certificate to release
all claims to the assets of the Origination Trust allocated to the UTI and each
other SUBI Portfolio and in the event that such release is not given effect, to
fully subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.

 

Each Class A-2 Investor Noteholder or Class A-2 Investor Note Owner, by
acceptance of a Class A-2 Investor Note or, in the case of a Class A-2 Investor
Note Owner, a beneficial interest in a Class A-2 Investor Note, covenants and
agrees that by accepting the benefits of the Indenture that such Class A-2
Investor Noteholder or Class A-2 Investor Note Owner will not institute against,
or join with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law.

 

It is the intent of the Issuer, each Class A-2 Investor Noteholder and each
Class A-2 Investor Note Owner that, for Federal, state and local income and
franchise tax purposes only, the Class A-2 Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2003-2 Collateral.  Each Class
A-2 Investor Noteholder and each Class A-2 Investor Note Owner, by the
acceptance of this Class A-2 Investor Note, agrees to treat this Class A-2
Investor Note for purposes of Federal, state and local income and franchise
taxes and any other tax imposed on or measured by income, as indebtedness of the
Issuer.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2003-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2003-2 Investor Notes

 

A-14

--------------------------------------------------------------------------------


 

affected by such amendment or modification.  The Indenture also contains
provisions permitting the Holders of Series 2003-2 Investor Notes representing
specified percentages of the aggregate outstanding amount of the Series 2003-2
Investor Notes, on behalf of the Holders of all the Series 2003-2 Investor
Notes, to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Class A-2 Investor Note (or any
one or more predecessor Class A-2 Investor Notes) shall be conclusive and
binding upon such Holder and upon all future Holders of this Class A-2 Investor
Note and of any Class A-2 Investor Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class A-2 Investor Note. The Indenture also
permits the Indenture Trustee to amend or waive certain terms and conditions set
forth in the Indenture without the consent of Holders of the Series 2003-2
Investor Notes issued thereunder.

 

The term “Issuer” as used in this Class A-2 Investor Note includes any successor
to the Issuer under the Indenture.

 

The Class A-2 Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

 

This Class A-2 Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.

 

No reference herein to the Indenture and no provision of this Class A-2 Investor
Note or of the Indenture shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, to pay the principal of and interest on
this Class A-2 Investor Note at the times, place and rate, and in the coin or
currency herein prescribed.

 

Interests in this Global Note may be exchanged for Definitive Notes, subject to
the provisions of the Indenture.

 

A-15

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within  Class A-2 Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints                                         ,
attorney, to transfer said Class A-2 Investor Note on the books kept for
registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

By:

 

(2)

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                                  NOTE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Class A-2 Investor Note, without alteration, enlargement or any
change whatsoever.

 

A-16

--------------------------------------------------------------------------------
